ADB

Draft Initial Environmental Examination

Project Number: 55182-001
Initial Environmental Social Examination
April 2022

India: AJ Solar Power Project
(Part 2 of 3)

Prepared by Arcadis India Private Limited for AEW India West One Private Limited and the Asian
Development Bank.

The initial environmental examination is a document of the borrower. The views expressed herein
do not necessarily represent those of ADB's Board of Directors, Management, or staff, and may
be preliminary in nature. Your attention is directed to the “terms of use” section on ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

3.7 Survey results

An inventory of avifauna observed through vantage points, point counts, line transects, random car
transects and opportunistic sightings as well as other species found in the area through direct sighting
was prepared.

3.7.1 Flora

The project area is mostly agricultural fields, very few scattered big trees were present. Prosopis juliflora
and Acacia sp. were in abundance. Most of the big trees were surrounding the waterbodies, those that
are used as perch for birds and for nesting and roosting. Also, few plantation patches of neem and
eucalyptus were present in the area. Table 3.27 lists the plants and trees encountered during VPs, LTs,
PCs. The list comprises of both native and exotic species and is a combined floral list.

Table 3-27: Flora identified - Season 1

Local Name | Common Name Scientific Name Type Ute)
status

1 Telakucha Ivy Gourd Coccinia grandis Cucurbitaceae Climber

2 Akanda Crown Flower Calotropis gigantea Apocynaceae Shrub NA

Bush Morning

3 Dholkolmi Gy Ipomoea carnea —Convolvulaceae Shrub NA
4 Kapas Tulo Cotton Sosy pum Malvaceae Shrub NA
5 Prosopis Algaroba Prosopis juliflora  Mimosaceae Small Tree NA
6 — Subabul White Babool beucaena Fabaceae Tree NA
leucocephala
7 Neem Neem Azadirachta indica Meliaceae Tree Lc
8 Bot Banyan Tree Ficus benghalensis Moraceae Tree NA
9 Radhachura —_ Copperpod Tree re eee Fabaceae Tree NA
10 Jaggadumur Cluster Fig Ficus glomerata Moraceae Tree NA
11 Babul Gum Arabic Tree Vachellia nilotica. Fabaceae Tree Lc
12 Khirish Rain Tree Samanea saman Fabaceae Tree Lc
13 Karanja Pongame Oiltree Millettia pinnata. ~~ Fabaceae Tree Lc
14 Eucaliptus Eucalyptus Eucalyptus sp. Myrtaceae Tree NA

15 Sisoo Shisham, North albergia sissoo Fabaceae Tree Le
Indian rosewood

16 Aswatha Sacred Fig Ficus religiosa Moraceae Tree NA

17 Siris Siris Tree, Albizia lebbeck Mimosaceae Tree Le
Woman's Tongue

122
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Flame-of-the- Butea

18 Palash
forest monosperma

Fabaceae Tree Lc

Legend: LC — Least Concern, NA- Not Applicable in IUCN Red List of Threatened Species v.2021-2. R-
Resident to the area. |, Il, |V, Schedules under WLPA 1972, NM — Not Mentioned in WLPA.

3.7.2 Mammals

Two female Blackbuck (Antilope cervicapra) (WLPA Sch |) were sighted foraging in the land (old project
land) where the solar power project was proposed. Indian Grey Mongoose and two species of Palm
Squirrel were documented from the project site distributed throughout the area, three individuals of Indian
Flying Fox were documented in their flight during dusk, no roost was identified in or around the project
footprint. As per Indian Wildlife Protection Act (WLPA 1972), Blackbuck is a species which is included
under Schedule | and hence is a protected animal. As such, the project is required to ensure that no
Blackbuck is harmed during the construction and operation of the project. Mitigation measures will be
developed accordingly.

Table 3-28: Mammals identified - Season 1

ratory | IUCN

Blackbuck Antilope cervicapra

Indian Grey Mongoose Herpestes edwardsii R Lc tl
Three striped Palm squirrel Funambulus palmarum —_R Lc IV
Five striped Palm Squirrel Funambulus pennantii Lc IV
Indian Flying Fox Pteropus giganteus R Lc IV

Legend: LC — Least Concern, NA- Not Applicable in IUCN Red List of Threatened Species v.2021-2. R-
Resident to the area. |, Il, |V, Schedules under WLPA 1972, NM — Not Mentioned in WLPA.

Table 3-29: Mammals identified - Season 2

IUCN WLPA

Indian Grey Mongoose Herpestes edwardsii

Three striped Palm squirrel Funambulus palmarum __R Lc IV
Five striped Palm Squirrel Funambulus pennantii __R Lc IV
Indian Flying Fox Pteropus giganteus R Lc IV

Legend: LC — Least Concern, NA- Not Applicable in IUCN Red List of Threatened Species v.2021-2. R-
Resident to the area. |, Il, |V, Schedules under WLPA 1972, NM — Not Mentioned in WLPA.

3.7.3 Herpetofauna

Yellow Monitor Lizard (Varanus flavescens) (WLPA Sch |) was sighted in three locations, two near
Bhalgamda village and one near Mota Timbla village (North of the projected land for the Solar Power
Project) and Checkered Keelback (Xenochrophis piscator) (WLPA Sch Il) was sighted in PC 1 (Nana
Kerala village).

Table 3-30: Herpetofauna identified - Season 1

Scientific Name IUCN Status] WLPA Status

Checkered Keelback Xenochrophis piscator

123
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Yellow Monitor Lizard Varanus flavescens NA I
Fan-throated Lizard Sitana ponticeriana Lc NM
Oriental Garden Lizard Calotes versicolor NA NM
Indian Bullfrog Hoplobatrachus tigerinus Lc IV

Legend: LC - Least Concern, NA- Not Applicable in IUCN Red List of Threatened Species v.2021-2. R-
Resident to the area. |, Il, |V, Schedules under WLPA 1972, NM — Not Mentioned in WLPA.

Table 3-31: Herpetofauna identified - Season 2

Common Name Scientific Name IUCN Status | WLPA
Status

Checkered Keelback Xenochrophis piscator

Fan-throated Lizard Sitana ponticeriana Lc NM
Oriental Garden Lizard Calotes versicolor NA NM
Indian Bullfrog Hoplobatrachus tigerinus Lc Vv

3.7.4 Avifauna

Altogether 90 species of Avifauna were recorded from the study area during the on-field survey during
season 1. No winter migratory species' were encountered during the baseline survey in the study area
since the survey was conducted during the pre-monsoon season, with the primary focus being Lesser
Florican (migratory in summer only). WLPA Schedule 1 species of avian birds were observed in the study
site, namely, Indian Peafowl (Pavo cristatus), Eurasian Spoonbill (Platalea leucorodia) and White-rumped
Vulture (Gyps bengalensis). Around 30-40 White-rumped Vultures (Gyps bengalensis) (IUCN CR v. 2021-
1) were observed in their breeding and nesting site in a small village of Bharad (about 0 KM from the
project site). '?

Thrice, male Lesser Florican (Sypheotides indicus) were sighted in Jakhan Village, in the grassland about
50-100 m opposite to the project land for the Solar Power Project (IUCN EN v. 2021-1). Other threatened
species within the IUCN Red-list was sighted, other than the Lesser Florican and the White-rumped
Vulture, namely, Painted Stork (Mycteria leucocephala), Black-headed Ibis (Threskiornis
melanocephalus), Oriental Darter (Anhinga melanogaster), Alexandrine Parakeet (Palaeornis eupatria)
(IUCN NT v. 2021-1) and River Tern (Sterna aurantia) (IUCN VU v. 2021-1).

Congregation of Little Cormorants (32) and Indian Cormorant (63), Eurasian Spoonbill (21) and Painted
Storks (14) were documented during first season survey.

Congregation of Painted Stork (16) Red-wattled Lapwing (40), Wire-tailed Swallow (25), Red-rumped
Swallow (30), Dusky Crag Martin (12), Temmnick's Stint (8), Indian Spot-billed Duck (12) and Knob-billed
Duck (7) were noted during second season survey amongst the resident birds and Barn Swallow, Yellow
Wagtail, Grey Wagtail and River Tern at the waterbodies. These are however not large congregations.

'2 LF had its former distribution across the range, due to habitat degradation it is confined to grassland patches in
India and is summer visitor to the region, staying back till monsoon when it breeds.

124
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-32: Avifauna identified near waterbodies — First Season

Village Waterbodies

Kataria Bhalgamda Ghagosar
Asian Openbill v
Ashy Prinia
Asian Koel v v
Black Crowned Night Heron v
Black-winged Stilt v v v
Baya Weaver q q
Blue-cheeked Bee-eater v
Blue-tailed Bee-eater v
Cattle Egret Vv Vv
Common Babbler v v
Common Kingfisher v
Common Moorhen v
Eurasian Collared Dove v v v
Eurasian Spoonbill v
Green Bee-eater Vv Vv
Grey Heron v
House Crow Vv Vv
Indian Robin v v
House Sparrow 1 q
Indian Pond Heron v v
Indian Silverbill v v
Indian Spot-billed Duck v v
Intermediate Egret Vv
Jacobin Cuckoo v
Knob-billed Duck v
Laughing Dove v v v
Large Grey Babbler v
Little Cormorant Vv Vv Vv
Little Egret Vv Vv Vv
Pied Kingfisher v v
Plain Prinia v
Purple Heron v v
Rock Pigeon v
Red-rumped Swallow v v
Red-vented Bulbul v v
Red-wattled Lapwing v v
Rose-ringed Parakeet v v
Southern Coucal v v
White-eared Bulbul v v
White-throated Kingfisher v v

125
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Wire-tailed Swallow Vv Vv

Swallow sp. V

Table 3-33: Avifauna identified near waterbodies — Second Season

Village Waterbodies

Kataria Bhalgamda Ghagosar

Asian Openbill v

Ashy Prinia v
Asian Koel v v v
Black Crowned Night Heron v

Brown Rockchat v
Barn Swallow v
Black-winged Stilt v v

Blue-tailed Bee-eater v

Common Babbler v
Common Kingfisher v

Common Myna v

Common Moorhen v

Common Sandpiper v

Common Hoopoe v
Dusky Crag Martin v
Eurasian Collared Dove v v v
Eurasian Marsh Harrier v

Eurasian Spoonbill v

Great Egret Vv
Green Bee-eater Vv Vv
Grey Heron q q

Grey Wagtail v

House Crow Vv Vv

Indian Peafowl v v

Indian Robin v

House Sparrow v
Indian Pond Heron v
Indian Silverbill v

Indian Spot-billed Duck v v v
Intermediate Egret Vv

Jacobin Cuckoo v
Knob-billed Duck v v

Large Grey Babbler v
Lesser Whitethroat Vv
Long-tailed Shrike v

126
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Little Cormorant Vv Vv Vv
Osprey q

Painted Stork Vv

Pied Kingfisher v v
Plain Prinia v
Purple Heron v v
Purple Swamphen v

Rock Pigeon v

Red-rumped Swallow v

Red-vented Bulbul v

Red-wattled Lapwing v v v
River Tern v v
Rose-ringed Parakeet v v

Temmnick's Stint v

White-eared Bulbul v v
Whiskered Tern v

White-throated Kingfisher v
Wire-tailed Swallow v

Yellow Wagtail v v
Sandpiper sp. v
Swallow sp. v
Tree Pipit v

Table 3-34: Status of Avifauna identified

S.N. | Family | Common Name Scientific Name aed | suns | ene
1 Phasianidae Grey Francolin Francolinus pondicerianus —-R Le \V
2 Phasianidae Indian Peafow! Pavo cristatus R Lc 1
3. Anatidae Lesser Whistling Duck Dendrocygna javanica R Lc IV
4 Anatidae Knob-billed Duck Sarkidioris melanotos R Lc IV
5 Anatidae rrelen Spotbilled Anas poecilorhyncha R Le Iv
6 Podicipedidae Little Grebe Tachybaptus ruficollis R Lc IV
7 Ciconiidae Painted Stork Mycteria leucocephala R NT IV
8 Ciconiidae Asian Openbill Anastomus oscitans R Lc IV
9 Threskiornithidae Glossy Ibis Plegadis falcinellus R Lc IV
10 Threskiornithidae —_Black-headed Ibis etenvccrnatus R NT Iv
11 Threskiornithidae  Red-naped Ibis Pseudibis papillosa R Lc IV

127
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

12 Threskiornithidae Eurasian Spoonbill Platalea leucorodia R Lc \
13 Ardeidae Black-crowned Night Wy cticorax nycticorax R Le NV
Heron

14 Ardeidae Indian Pond Heron Ardeola grayii R Lc IV
15 Ardeidae Grey Heron Ardea cinerea R Lc IV
16 Ardeidae Purple Heron Ardea purpurea R Lc IV
17 Ardeidae Cattle Egret Bubulcus ibis R Lc IV
18 Ardeidae Great Egret Ardea alba R Lc IV
19 Ardeidae Intermediate Egret Ardea intermedia R Lc IV
20. Ardeidae Little Egret Egretta garzetta R Lc IV
21 Phalacrocoracidae _Little Cormorant Microcarbo niger R Lc IV
22 Phalacrocoracidae _ Indian Cormorant Phalacrocorax fuscicollis w Lc IV
23 Falconidae Common Kestrel Falco tinnunculus w Lc IV
24 Accipitridae Black-shouldered Kite Elanus caeruleus R Lc IV
25 Pandionidae Osprey Pandion haliaetus w Lc \

26 Accipitridae prientel Honey- Pernis ptilorhynchus R Le Iv
27 Accipitridae rargsian Marsh Circus aeruginosus w Lc Iv
28 Accipitridae Hen Harrier Circus cyaneus w Lc IV
29 Accipitridae Montagu's Harrier Circus pygargus w Lc IV
30 Accipitridae Shikra Accipiter badius R Lc IV
31 Accipitridae Indian Spotted Eagle Clanga hastata R vu IV
32 Accipitridae Booted Eagle Hieraaetus pennatus w Lc IV
33 Rallidae White-breasted Amaurornis phoenicurus R Lc Iv

Waterhen

34 Rallidae Swain Porphyrio porphyrio R Le NV
35 —_Rallidae Common Moorhen Gallinula chloropus R Lc IV
36 Recurvirostridae _Black-winged Stilt Himantopus himantopus R Lc IV
37 Charadriidae Red-wattled Lapwing __Vanellus indicus R Lc IV
38 Scolopacidae Ruff Philomachus pugnax w Lc IV
39 Scolopacidae Black-tailed Godwit Limosa limosa w NT IV

128
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

40 Scolopacidae Common Greenshank —Tringa nebularia w Lc \V
41 Scolopacidae Green Sandpiper Tringa ochropus w Lc IV
42 Scolopacidae Wood Sandpiper Tringa glareola w Lc IV
43 Scolopacidae Common Sandpiper Actitis hypoleucos w Lc IV
44 Scolopacidae Red Knot Calidris canutus w NT. OV
45 Scolopacidae Temminck's Stint Calidris temminckit w Lc IV
46 Laridae River Tern Sterna aurantia R vo OW
47 Laridae Whiskered Tern Chiidonias hybrida w Lc IV
48 Pteroclidae Chestnutbellied Pterocles indicus R Lc Iv
Sandgrouse
49 Columbidae Common Pigeon Columba livia R Lc IV
50 Columbidae nuasian Collared Streptopelia decaocto R Le Iv
51 Columbidae Laughing Dove Spilopelia senegalensis R Lc IV
52 Psittacidae Rose-tinged Parakeet Alexandrinus krameri R Lc IV
53 Cuculidae Jacobin Cuckoo Clamator jacobinus R Lc IV
54 Cuculidae Asian Koel Eudynamys scolopaceus. aR Lc IV
55 Cuculidae Sirkeer Malkoha Taccocua leschenaulti R Lc IV
56 Cuculidae Southern Coucal Centropus sinensis R Lc IV
57 Upupidae Common Hoopoe Upupa epops w Lc IV
58 Coraciidae Indian Roller Coracias benghalensis R Lc IV
59 Coraciidae Eurasian Roller Coracias garrulus SM Lc IV
60 Alcedinidae Kaito Haleyon smyrnensis R Lc \V
61 Alcedinidae Common Kingfisher Alcedo atthis R Lc IV
62 Alcedinidae Pied Kingfisher Ceryle rudis R Lc IV
63 Meropidae Green Bee-eater Merops orientalis R Lc IV
64 Meropidae Blue-tailed Bee-eater_— Merops philippinus SM Lc IV
65 Megalaimidae Coppersmith Barbet Psilopogon haemacephalus.—R Lc IV
66 Laniidae Bay-backed Shrike Lanius vittatus R Lc IV
67 Laniidae Long-tailed Shrike Lanius schach R Lc IV
68 Dicruridae Black Drongo Dicrurus macrocercus R Lc IV

129
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

69 —_Corvidae Rufous Treepie Dendrocitta vagabunda R Lc \V
70 Corvidae House Crow Corvus splendens R Lc IV
71 Hirundinidae Dusky Crag Martin Ptyonoprogne concolor R Lc IV
72 Hirundinidae Wire-tailed Swallow Hirundo smithil R Lc IV
73 Hirundinidae Red-rumped Swallow Cecropis daurica R Lc IV
74 Hirundinidae Barn Swallow Hirundo rustica w Lc IV
75 Alaudidae Rufous-tailed Lark Ammomanes phoenicura. RR Lc IV
76 — Alaudidae Seon Eremopterix griseus R Lc Iv
77 Pycnonotidae White-eared Bulbul Pycnonotus leucotis R Lc IV
78 Pycnonotidae Red-vented Bulbul Pycnonotus cafer R Lc IV
79 Cisticolidae Plain Prinia Prinia inornata R Lc IV
80 Cisticolidae Ashy Prinia Prinia socialis R Lc IV
81 Cisticolidae Zitting Cisticola Cisticola junciais R Lc IV
82 Cisticolidae Common Tailorbird Orthotomus sutorius R Lc IV
83 Serocephalidae wamerous Reed Serocephalus stentoreus w Lc \V
84 Sylviidae Lesser Whitethroat Sylvia ceurruca w Lc IV
85 Sylviidae Orphean Warbler Sylvia hortensis w Lc IV
86 _Leiotrichidae Common Babbler Argya caudata R Lc IV
87 _Leiotrichidae Large Grey Babbler. Argya malcolmi R Lc IV
88 Stumnidae Bank Myna Acridotheres ginginianus R Lc IV
89 Stumnidae Common Myna Acridotheres tristis R Lc IV
90 Sturnidae Brahminy Starling Sturnia pagodarum R Lc IV
91 Stumnidae Rosy Starling Pastor roseus w Lc IV
92 Muscicapidae Oriental Magpie Robin Copsychus saularis R Lc IV
98 Muscicapidae Indian Robin Saxicoloides fulicatus R Lc IV
94 Muscicapidae Common Stonechat _Saxicola torquatus w Lc IV
95 Muscicapidae Pied Bushchat Saxicola caprata w Lc IV
96 Muscicapidae Brown Rock Chat Cercomela fusca R Lc IV
97 Muscicapidae Spotted Flycatcher Muscicapa striata w Lc IV
98 Nectariniidae Purple Sunbird Cinnyris asiatious R Lc IV
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

99  Passeridae House Sparrow Passer domesticus R Lc Iv
100 Passeridae phestnutshouldered Gymnoris xanthocollis R Lc Iv
101 Ploceidae Baya Weaver Ploceus philippinus R Lc Iv
102 Estrildidae Indian Silverbill Euodice malabarica R Lc IV
103 Estrildidae Red Avadavat ‘Amandava amandava R Lc Iv
104 Motacillidae Yellow Wagtail Motacilla flava w Lc IV
105 — Motacillidae Grey Wagtail Motacilla cinerea w Lc Iv
106 Motacillidae White Wagtail Motacilla alba w Lc IV
107 Motacillidae Tawny Pipit Anthus campestris w Lc IV
108 — Motacillidae Tree Pipit Anthus trivialis w Lc Iv
109  Otididae Lesser Florican Sypheotides indica SM CR 1
Legend: VU- Vulnerable, EN- Endangered, NT- Near Threatened, LC- Least Concern in IUCN Red List; |, II, III |V — Wildlife Protection

Act 1972 Schedules; R — Resident, W — Winter migrant, SM — Summer and autumn migrant;

3.7.5 Presence of Target Species

The Lesser Florican is the smallest of the Indian bustards. It is included as one of the priority species for
recovery by the Ministry of Environment, Forest and Climate Change (MoEF&CC) in 2009, under the
scheme of Integrated Development of Wildlife Habitats. It is also under the Species Recovery Plan (SRP).
India has two dedicated Lesser Florican sanctuaries, both in Madhya Pradesh; Sailana Wildlife Sanctuary
in Ratlam district (12.96 sq. km, where its Shikarwadi compartment or block comprises 354 ha and Amba
component, 1000 ha) and Sardarpur Wildlife Sanctuary in Dhar district (348 sq. km area with 628 ha of
grassland; a new plot of 50 ha of grassland has been developed in Panpura).

Lesser Florican comes under the order Gruiformes, family Otididae, genus Sypheotides and species
indicus. Sypheotides indica was designated by Collar and Andrew (1988). Locally known as Kharmor in
Gujarat and Khar titar by Bhills in eastern Rajasthan. The sizes of the male and female are 46 and 52 cm
respectively. Breeding male is black and white in colour, with dusky yellow-coloured legs, a horn-like
brown coloured upper mandible and a yellow-coloured lower mandible. Females are sandy coloured.
While performing its display, the male folds its legs and shoots vertically upwards attaining a height of
about 2 to 3 metres.

The Lesser Florican feeds in open grass patches at dawn and the dusk (colder hours of the day) and
retires into the thick bushes as the temperature rises (Sankaran 1991). During the non-breeding season,
they prefer lightly wooded areas, grazed lands and scrubland that are dominated by bushes like
Zizyphus. The Lesser Florican is an omnivore and its diet vary from locusts, caterpillars, flying ants,
worms, lizards, frogs to herbs, berries and plant shoots, all of which find mention in literature (Haribal et
al. 1986). Typical foraging behaviour is to walk for 5 to 10 metres, and pause to look out for threats,
before darting forward to snap up its prey (Haribal et al. 1986). It feasts on caterpillars on Butea bushes
(Haribal et al. 1986) and according to Sankaran (1991); orthopteran insects like grasshoppers, locusts
and crickets play a crucial role in meeting the food needs of the female and the young ones. During the
breeding season in the monsoon, the male is also seen in waterlogged areas.

131
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

The Lesser Florican is found in dry grasslands and scrub lands, but also occasionally in cotton and millet
crop fields (Sankaran 2000). The grasslands of NW India are dominated by Sehima nervosum and
Chrysopogon fulvus. The bird prefers dry ungrazed plains with 0.51-metre-tall grass (Magrath et al. 1985);
it is reported to confine mainly to beeds, which are essentially unused private lands or common grazing
pastures or grasslands (Sankaran and Rahmani 1986).

The breeding season starts at the onset of the southwest monsoon, with the males attaining the breeding
plumage in the months of June and July (Sankaran and Rahmani 1986). They prefer elevated patches on
the ground or small ridges to perform their display (Sankaran 1991, 93, 94); establishing territory mainly
depends upon the height of the grass. Males set up territories in one- to two-hectare area, and the
territorial boundaries are set up at a distance of 200 to 500 metres distance (Sankaran 1994, 1995). Males
display from a particular spot within the territory (Sankaran and Rahmani 1986). At one given time, 3-5
territories were observed within an area of one sq. km (Sankaran 1994). Females nest outside the
territorial range of the male.

The bird is an irregular local migrant, behaving nomadic during the SW monsoon. It remains confined to
the plains and open areas (Hume and Marshall 1879). Post-breeding period, most of the birds from
Rajasthan, Gujarat and Madhya Pradesh migrate to peninsular India (Dharma kumar sinhji 1950).

Currently, Lesser Florican breeding range is restricted to Gujarat, southeast Rajasthan, northwest
Maharashtra, Kurnool district of Andhra Pradesh and western Madhya Pradesh (Dutta et al. 2018).

Lesser Florican (Sypheotides indicus) is a critically endangered species listed under the IUCN Red List of
Threatened Species List (IUCN 2021-1) and Schedule | species under WLPA, 1972. Also, its population
and habitat being rapidly decreasing, it is a species of high conservation value. The project area falls
under the breeding site of the Lesser Florican shown in the Figure 3.30.

132
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-30: Map showing the range of the Lesser Florican (Source: eBird)

f ; Dy

[) Year-round [i Breeding
| Migration [/) Nonbreeding

Lesser Florican in the study area

The critical habitat screening assessment has identified the possible trigger of critical habitat due to
potential presence of Lesser Florican in the EAAA. Field survey was conducted during the conducive time
(pre-monsoon) when the species comes to breed, the grass is not that high (post-monsoon the grass
height increases to such an extent that it becomes difficult to spot the illusive and shy species) and it is
comparatively easier to spot the male in display.

During the first reconnaissance survey, a male Lesser Florican was identified foraging in a long stretch of
grassland (about 600x500 sq. m), 22°35'9.81"N 71°52'25.19"E (Jakhan village), during the dawn time
(around 5.00 PM) about 100 m West of the land where the Solar Power Project is proposed to set up.
Another encounter of a male Lesser Florican happened during an evening vantage point in the location

133
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

(VP 5) at around 4.45 PM, it flew across from the grassland to its East, entering a small stretch of grassland
just adjacent to the proposed land for the Solar Power Project. Another encounter of a male Lesser
Florican in the next morning (around 10 am), foraging in the cotton field nearby and flew from there into
the grassland. No female Lesser Florican was sighted.

Figure 3-31: Locations of Lesser Florican sightings

uKatariya

During the second survey (monsoon survey), the Lesser Florican habitat was surveyed and no encounter
of the bird was made. With the grass gaining height, inaccessibility to the area after heavy showers and
unprecedented rain, it was difficult to screen the area thoroughly this season and one VP was taken in the
location along with two line transects. In consultation with local people and also field observation it was
found that the area is predominantly crop field and mostly remains waterlogged during the monsoon. The
water level, though low, is not preferred by the Lesser Florican to breed in that waterlogged condition.
Also, local people suggested that this year it rained less compared to previous years in this area, previous
years water level was higher.

134
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-32: Lesser Florican (Male) in its habitat and in flight

ai

® 4

Habitat suitability

®

The grass was mainly 2.5-3 feet in height, the grassland is surrounded by cotton and sorghum fields all
around. Another encounter of a male Lesser Florican happened the next morning (around 10 am), foraging
in the cotton field nearby and flew from there into the grassland. The grassland is open is nature with few
Prosopis trees and no other big trees.

Grass was found in different locations all over the study area, but such a big stretch was not found
anywhere else other than the location the Lesser Florican was sighted. Hence the stated grassland is very
important in terms of habitat conservation for the Lesser Florican.

In the 5 km radius area studied for landuse/landcover (Figure 3.33 & 3.34), 78.9% of the area is modified
habitat (with scattered settlements, canals and predominantly croplands) and only 21.1% of the area is
natural habitat (grasslands, scrublands, open lands, water bodies and riverbed).The scrublands in the
area are mostly natural and unused lands and the grasslands are temporary and regularly used for
agricultural purposes post monsoon season. Project location/footprint area is 1.7% of this area &
comprises 91% cropland & 4.35% grassland. Landuse within the project location is as follows:

135,
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-35: Landuse within project footprint

1 Shrub Land 41918.95 2.965894
2 Crop Land 1295087.16 91.63138
3 Grass Land 61500.06 4.3513175
4 Barren Land 11332.74 0.801826
5 Water Body 3527.51 0.2495821

Total Area 1413366.42 100.000000

136
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-33: LU/LC map (5km buffer area)

ead Tiss

22350N

AREA ARAN
FRATURE “gy %
ra Land Me

‘Wate tay
Opeutant AIDS
‘St Land rat 92
Canal oat
(Crop Land im 78
A sow nme | TARA) TAH 00

TPS00e 7°S60E

137
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Fiqure 3-34: LU/LC Map showing Natural & Modified habitat within 5km radius
TYS00E 7550

TSO TrSSvE

138
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Discussion

Lesser florican breeds in rain-fed grasslands (>2 ha in area) with ample ground cover (>55% grass and
herb cover), moderately tall grasses (~50 cm) like Sehima, Chrysopogon, Dicanthium and Cymbopogon
spp., and scattered shrubs (<50/ha density) like Zizyphus and Acacia spp. (BirdLife International 2009;
Sankaran 2000). Use of croplands for breeding is not common but has been recorded in soybean (Glycine
max), groundnut (Arachis hypogea), and less frequently in sorghum (Sorghum vulgare), maize (Zea
mays), sugarcane (Saccharum), rice (Oryza sativa), mustard (Brassica campestris), and wheat (Triticum
vulgare) crops (Sankaran 2000), as well as grasslands within forest plantations. Hilly terrain, wetland,
dense forest, and deserts are avoided. Moderately high grassland biomass, an indicator of low grazing
pressure, and remoteness from human settlements (>2.6 km away) are additional important predictors of
their occurrence (Dutta and Jhala 2014; Sankaran 1997b).

As per Birdlife International (as on 12 August 2021), the total global population estimate of matured Lesser
Florican (LF) individuals is 1228 & the Gujarat region records approximately 61 as on 31st Dec 2021(as
reported by State government), thus % of occurrence in Gujarat region is 0.049%. Again, the surveys in
the EAAA accounted for 3 male LF. So, the EAAA population of LF is 0.002%. Thus, the Criterion 1
threshold for Critical Habitat is not met in the Gujarat region as well as in the EAAA.

Table 3-36: Threshold for Criterion 1

1. Areas that support globally 1- No*
Criterion 1: Critically important concentrations of an

IUCN. Red-listed EN or CR
End d and End d
ngangered and Endangere species (0.5% of the global

Species. 4

population and 5 reproductive
Species threatened with global units of a CR or EN species);
extinction and listed as CR and species.
EN on the IUCN Red List of 2. Areas that support globally
Threatened Species. important concentrations of an

Species that are listed IUCN Red-listed VU species, 2. No
: . the loss of which would result in
nationally/ regionally as CR or the change of the IUCN Red List

EN in countries that have status to EN or CR and meet the
adhered to IUCN guidance in thresholds at (a).
consultation with competent 3. As appropriate areas containing
professionals. nationally/regionally important
concentrations of an IUCN Red-
listed EN or CR 3. No

*Justification provided in Table 3.26

139
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

140
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

3.7.6 Stakeholder Consultation

Avifauna experts were consulted regarding the presence of target species in the study area. This was to
confirm whether survey findings were indicative of annual presence of Lesser Florican over the past
decade.

Both one to one consultation was done with forest officials as well as with local people and also focused
group discussion with the local people in the study area. Pictures of target species were shown to local
people for identification of the species. The discussions were undertaken both over a telephone call as
well as face to face discussions.

Table 3-37: Key Stakeholders Consulted, First season

a a

DCF, Surendranagar

Record of Lesser Florican (LF) in the
landscape

Species mortality with power lines and
solar plates

Mitigation of Power line Mortality
Solar power projects in the area

Referred avifauna expert and wildlife
warden for further discussion

Electrocution of peafowls are mostly
recorded

Use of bird diverters

Not much solar power projects has been
implemented yet but is upcoming and land

H.V.Makwana nent :
procuring is undergoing
Mode: F2F Bharad, a small village about 20 KM from
Presence of Vultures in the landscape Surendranagar city is a breeding and
nesting ground for White-rumped Vulture.
The impact of the recent cyclone, Not much effect in the district.
Tauktae in the landscape The district itself is a drought prone and
Rainfall pattern of the landscape predominantly black soil area.
Record of Lesser Florican in the No record of LF or vultures from the Limbdi
landscape area
FRO, Limbdi
D.S.Tadvi Presence of Vultures in the landscape No power line mortality record from Limbdi
. i i i area.
Mode: FOF Species mortality with power lines and

solar plates

Forest land or protected land in the area.

One forest land where forest nursery is
present in Limbai.

Honorary Wildlife
Warden,
Surendranagar

Mr. Dewvratsinh Mori
Mode: Telephone call

Record of LF in the landscape

Record of Vultures in the landscape
Record of migratory avifauna in the area

Presence of important wetlands and
water bodies

Record of raptors and grass birds

Shared his published work on records of LF
from Gujarat. There are a good population
of LS in Bhavnagar.

Only White-rumped Vulture is found in
Bharad village and sometimes seen in Nal
Sarovar

Migratory avifauna first arrives in Nal
Sarovar and few of those avifauna visit
Limbdi and Surendranagar.

Nal Sarovar is the nearest IBA and the
small and big waterbodies in the district
does harbour a decent population of
migratory birds.

Winter is full of migratory raptors and grass
birds mainly pipits and larks. Booted and
Steppe Eagle both are regular winter
visitors.

Forest Guard, Limbdi
Mr. Nilesh

Record of LF in the landscape
Record of Vultures in the landscape

Never heard of or seen
No record

141
Mode: F2F

IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Record of mammals in the area

Antelopes and Indian Gazelle ventures
around, destroying crops. Nilgai not seen
very much.

Guide, Nal Sarovar
Mr. Ramjan
Mode: Telephone call

Record of LF in the area
Record of Vultures in the area
Migratory onset time

Record of mammals in the area

No record

Only White-rumped Vulture recorded once
from Nal Sarovar

Onset of migration starts from  mid-
September and the population stays in the
area till late April. Mid-November to
December is the time of migration in full
swing.

All the mammals found in the area are of
high conservation value. The presence of
Indian Gazelle and Antelope.

Mr. Gangaram Dabhi
Farmer, Jakhan Village
‘Age group: 60s (male)
Mode: F2F

Record of LF in the area
Crops grown seasonally in the area
Type of soil

Never seen
Cotton, Sorghum is grown during monsoon
Predominantly black soil

Mr. Juhan

Tea shop owner,
Tokrala village

Age group: 40s
Mode: F2F

Record of LF in the area
Record of Peafowl in the area
Record of Cranes in the area

Not known
Peafowls are found in abundance in the
area

Two types of cranes visit during winter,
they feed on groundnuts

Focused Group
Discussion

3 Farmers and 2
vegetable vendor,
Tokrala village

Age group: 40s (male)
Mode: F2F

Record of LF in the area
Crops grown seasonally

Not known

Cotton, tomato, sorghum,
vegetables, etc. are grown.

other

leafy

Mr. Ajit Garotra
Farmer, Kataria village
‘Age group: 30s (male)
Mode: F2F

Record of LF in the area

Record of vultures in the area

On showing picture of LF he seems to have
seen the species but the description of the
habitat it seems either Red-wattled
Lapwing or Thick-knee.

Vultures used to visit the area before, but
not seen now.

Mr. Bhagirath Jhala
Farmer, Jakhan village
‘Age group: 50s (male)
Mode: F2F

Record of LF in the area
Crops grown

Never seen
Cotton, Sorghum, Brinjal, Peas, Pulses

Lalubhai
Farmer, Choraniya
village

‘Age group: 60s (male)
Mode: F2F

Record of LS in the area
Presence of stretch of grassland
Record of vultures in the area

Never seen
Very small patches are present
Not found in the area

Person 1
Farmer, Bharad village
‘Age group: 40s (male)
Mode: F2F

How many Vultures are there in the
village and what trees does the vultures
nest in?

How many species of vultures

Since when does the vultures nest in the
area

What role does the villagers play in their
conservation?

Around 60-70 White-rumped Vultures
reside in four big neem trees, the trees are
around 20 years old.

Only one species of vulture seen in the
area

Since the last 50 years and even before

142
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Does the forest department play a role in
the conservation?

Villagers do not disturb the vultures and
help them with food, contact the FD
immediately if seen injured.

FD reacts promptly when contacted, they
cemented the base of 2 of those neem
trees.

Person 2
Bharad village
Age group: 20s
Mode: F2F

Probable time of congregation

Any other old trees in the area

Vultures come down in the adjacent
riverbed during evening time (5-6 pm)
congregating in the nesting trees and
riverbed.

Many big and old trees are there in the
village, like very old Banyan trees

Table 3-38: Key Stakeholders Consulted, Second season

es ee foucom

Mr. Chandu Bhai
Farmer, Kataria village
‘Age group: 50s (male)
Mode: F2F

Record of Lesser Florican (LF) in
the area

Presence of Vultures in the area

Referred to a black bird seen near
waterbodies (either referring to
cormorants or waterhen).

Not seen in recent times but used
to be there 7-10 years back. Could
not confirm of the species.

Mr. Ambaram Bhai
Farmer, Kataria village
‘Age group: 50s (male)
Mode: F2F

Record of Lesser Florican
landscape

Presence of Cranes in the area

Presence of Indian Peafowl in the area

Crops grown in the area

in the

Never seen.
None
Yes, forages in agricultural fields.

Cotton, Groundnut, Bajra

Mr. Ashok Bahi

Farmer and fisherman,
Kataria village

‘Age group: 40s (male)
Mode: F2F

Record of LF in the area

Record of Vultures in the area

Fishes cultivated

Condition of the area of concern during
monsoon and the access to the area

Never seen

Not recently seen but used to be
present at least 10 years before.

Catla, Rui, Pungus, Rupchanda

The area is cultivation field and is
under water during the monsoon
time, no access from any side not
even by foot.

Mr. Kamlesh
Farmer, Kataria village
‘Age group: 20s (male)
Mode: F2F

Record of LF in the area

Condition of the area of concern during
monsoon and the access to the area

No record

The area is under moderate water
logging condition due to rain. This
year it has rained less compared to
previous year and that every year
that area is under moderate to high
water logging condition.

Mr. Ramesh Bhai
Farmer, Jakhan Village
‘Age group: 40s (male)
Mode: F2F

Record of LF in the area
Presence of mammals in the area
Presence of any bird of preys

Never seen

Golden Jackal is regularly seen.
Once he encountered a small cat
(dark in color), swam to catch fish in

the canal.
Big raptors hunting rats and

snakes are often seen.

143,
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

3.8 Socio-Economic Environment

This section describes the socio-economic condition in the study area and relates the village level socio-
economic conditions with taluka and district level. The objective of analysis of information at village, taluka
and district level is to identify the existing facilities and gaps at village level which can be considered as
need of the study area.

The site for the present solar power project is in Katariya and Jakhan villages in Limbdi taluk of
Surendranagar district, Gujarat. Site visit was undertaken along with primary and secondary data
collection from various sources. Primary data includes consultation with land aggregator and some land
sellers who have sold land or have sale agreement. Interviews were also undertaken with Project
Proponent, land aggregator, local villagers and vulnerable communities. Information and documents were
collected from AEW, project site and land details as per requirements. The assessment of socio-economic
environment was carried out based on the primary survey with the help of framed questionnaire to conduct
community consultation (as presented in Appendix G). Secondary data includes Census 2011, information
available on the official website of the district of Surendranagar and other available data on official
Government websites.

The socio-economic assessment has been done based on the information’s provided by AEW like land
details etc. and the outcomes of the consultation with the land sellers and other community members.
conducted onsite.

3.8.1 Objective

The main objective of the consultations was to develop an understating of the community in general of
the project affected area. Through the consultative process the areas which the project is impacting the
individuals and the community, is also perceived. Along with that, the feasible mitigation measures of the
impacts are also identified.

The observations made in this section are intended to capture the status of the project and, therefore,
briefly mention the ‘way ahead’ to successfully complete the ESIA study. The understanding of the project
profile was carried out with the project proponent and details of the same will be included in the ESIA
report.

3.8.2 Methodology

The social assessment is primarily based on the analysis of the secondary data obtained from the Census
of India 2011, district portal website and primary consultation with community & different level stakeholder
with the help of framed sample questionnaire for town & village profiling. It was designed to capture
occupational patterns, societal set up, access to basic amenities and socio - economic profiling of villages
and communities considering the nature of the project operations and understanding of the demographic
characteristics of the area from the secondary data. Public consultation is important for understanding the
perception of the people about the project, hence discussion was held with the company officials and the
locals, as enumerated below. The following methodology was adopted:

e Consultation with local representatives of project proponent.
e Field observation for profiling the study area town.
¢ Consultation with landowners.

e Consultation with local sub-registrar office.

144
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

e Consultation with all level stakeholders in the study area town (e.g. village counsellor, teachers,
and villagers, etc).

3.8.3 Demographic Profile of Study Area Town
The socio-economic profile of the study area is discussed below.
Table 3-39: Project Location

Gram
ES] jae | pies | ie

Gujarat Surendranag | Limbdi Jakhan and Jakhan and Katariya
ar Katariya

Source: (AEW), Primary Consultation and Census 2017

Demographic Profile of the District

In 2011, Surendranagar had population of 17,56,268 of which male and female were 909,917 and 846,351
respectively. In 2001 census, Surendranagar had a population of 15,15,148 of which males were 7,87,650
and remaining 7,27,498 were females.

Table 3-40: Demographic profile of the Surendranagar district

Area in sq.m 10423
No. of Households 342144
Sex ratio (Per 930

General 1000)
Child Sex ratio (Per 896
1000)
Density/Km2
Rural 649,475 609,877 1,259,352
Urban 260,442 236,474 496,916
Population Total Population 909,917 846,351 1,756,268
Population Growth 15.52 16.34 15.91
Rate %
Schedule Castes 93,427 86,034 179,461
Schedule tribes 11,068 10,385 21,453
Literacy in No 643,221 450,405 1,093,626
Literacy Rate
Literacy % 82.11 61.45 72.13
Total Workers % 55.39 25.93 41.20
Main Workers % 51.66 13.74 33.39
Economic
Activities Marginal Workers 3.73 12.19 7.81
%
Non-Workers% 44.61 74.07 58.80
Cultivators % 28.32 19.36 25.60

145,
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Agriculture Labour 28.47 58.03 37.44
Category of %
Workers Main Household % | 1.23 1.52 1.32
Other workers % 41.98 21.09 35.64

Source: Census of India, 2011

Demographic Profile of the Tehsil/Village in the study area

The socio - economic profile of the tehsil/town is essentially based on the census data and other
government records. The present socio-economic description provides an insight of demographic
features, population density, work participation rate and the vulnerable population. The demographic
profile of the selected town/town surveyed in the study area is depicted in Table 3.41.

The total population of Limbdi is 1,32,570 of which 68,435 male and 64,135 female population
respectively. Total population of village Katariya is 2968 of which male and female constitute 1515 & 1453
respectively. Total population of village Jakhan is 879 of which male and female constitute 455 & 424.
Sex ratio of Limbdi is 903 and 959, 931 Katariya & Jakhan village respectively.

Table 3-41: Population within the Project Study Area

No. of Male Female Male | Female
Household} P9Pust Populati Sal

Limbdi 25,708 1 1,32,570 68,435 64,135 51.6 48.3
Katariya 521 2,968 1,515 1,453 51 49 959
Jakhan 171 879 455 424 51.7 48.2 931

Source: Census of India 2011

Figure 3-36: Population distribution in the study area

Percentage distribution

Jakhan

Kataria

46 47 48 49 50 Ss. 52

MFemale Population% — ml Male Population%.
Source: Census of India

3.8.4 Schedule Caste (SC) & Scheduled Tribe (ST)

The socially marginalized and economically poor sections constitute the vulnerable groups. Often their
means of livelihood are dependent upon locally available resources. It is important to make proper
estimations of the marginalized groups to ensure that their assets and socio-economic conditions are
properly assessed.

146
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

As per 2011 census, 10.9% percent of the population belonged to Scheduled Castes (SC) and 13.2
percent to the Scheduled Tribes (ST) in Limbdi. In village Katariya, SCs constitute 27.7% of the total
population and there is no ST population as per the census 2011. In village Jakhan, SCs constitute 27.3%
of the total population and there is no ST population as per the census 2011. Table 3.42 depicts SC & ST
Population in Project Study Area

Table 3-42: Distribution of scheduled Castes & Tribes

BEStaq Scheduled paras Scheduled || Scheduled [| Scheduled [| Scheduled | Scheduled
Name 2 | Caste Soaaien Castes Castes Tribes Tribes Tribes
LiL) Population J FOPUAHON F Male Female Population || Male Female
Limbdi 14,567 6,949 17,542 9,012 8,530
Katariya 825 27.8 423 402 0 0 0
Jakhan 240 27.3 122 118 0 0 0

Source: Census of India 2011

Figure 3-37: Schedule Caste and Schedule Tribe Population in the study area
ST & SC Population %
ST Female %
ST Male %
ST Population %
SC Female %
SC Male%

SC Population %

0 5 10 15 20 25 30

WJakhan mKatariya mlLimbdi

Source: Census of India 2011

3.8.5 Literacy

Literacy is one of the most significant indicators of human and social development. This not only reflects
on the educational attainment of the population but also reflects on the status of women, caste equation
and economic condition of an area.

As per census 2011, average literacy rate in Limbdi tehshil is 65.6 percent. The literacy rate of Katariya
village is 80.7 percent of which male and female literacy is 88.1 percent and 72.9 percent respectively. In
Jakhan the literacy rate is 73 percent of which 80.7 percent male and 64.4 percent female respectively.

147
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-43: Literacy Rate in Project Study Area

, Total Total ; , ; ;

Block/Village Population Population Literacy Male |] Literacy || Literacy Literacy

Name if ; oP | (no.) Male % || Female (no.) || Female %
iteracy Literacy %

Limbdi Tehshil

Katariya Village 2,144 80.7 1,198 88.1 946 729

Jakhan Village 561 73.0 326 80.7 235 64.4

Source: Census of India 2011

Figure 3-38: Literacy Rate in Study Area

Literacy %

Jakhan

Katariya

Limbdi

0 10 20 30 40 50 60 70 80 90 100

WLiteracy Female%  wliteracy-Male % Total Literacy %

Source: Census of India 2011

3.8.6 Workers and Occupation

Workers were mainly classified as main and marginal workers based on their work. Those workers who.
had worked six months (183 days) or more are main workers. Those who had worked for less than 6
months or less than 183 days in a year) were termed as marginal workers.

A person was considered working as cultivator if he or she was engaged either as employer, single
worker or family worker in the cultivation of land owned or held from Government or from private person
or institution for payment in money, or in kind or on the basis of sharing of crops. Cultivation also included
supervision or direction of cultivation.

A person who worked on another person’s land for wages in money, kind or share of crop was regarded
as an ‘agricultural labourer’.

Household Industry was defined as an industry conducted by the head of the household himself or
herself and/or by the members of the household at home or within the village in rural areas

148
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Other workers (OW) are those type of workers who work in any field of economic activity, other than
cultivation, agriculture labour or household industry, were covered in this category. OW come under the
category included factory workers, plantation workers, those in trade, commerce, business, transport,
mining, construction, political or social work, all government servants, municipal employees, teachers,
priests, entertainment artists, etc. In fact, all persons who work in any field of economic activity, other than
cultivation, agriculture labour or household industry, were covered in this category.

The predominant economic activity in the study area is agriculture and allied activities. This section will
highlight the classification of workers in the study area. Out of the total workers in the Katariya village, 73
percent are main workers and rest 27 percent is marginal workers. In Jakhan village, 67.4 percent are
main workers and 32.6 percent is marginal worker. From the total working population in Katariya and
Jakhan village, cultivators constitute 29.1 percent and 16.04 percent, agriculture labour are 52.5 percent
and 65.4 percent, and household industries are 8.7 percent & 3.2 percent and other workers are 59.6
percent & 15 percent respectively in study area village. Table 3.44 gives of categorization of workers.
Classification and categorization of workers in the study area is shown in Table 3.45 & 3.46.

Table 3-44: Category of Workers in the Study Area

Block! Total Total | Marginal | Marginal

Total

Village worker
Name

worker Marginal | Worker || Worker
Female Worker Male Female

rimbel 68,676 37,452 21,224 44,553 34,127 10,426 14,123 3,925 10,798
Katariya 1,350 754 596 986 = 732,—=Sts« 5A 364 22 342
Village
Jakhan 408 274 184.—=«275 260 15 133 14 119
Village

Source: Census of India 2011

149
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-45: Sex Segregated Classification of Workers in the Study Area

Total Total

Total i i i uel Household | Househol J Total Total Other

P Female Household : d Other
Cultivator 4 ‘old J industries , Female
Cultivator Industries Industries || workers
Male
Female

Katariya 393276 117,709 313 396 118 73 45 130 92 38
Jakhan 67 65 2 267 141 126 13 13 0 61 55 6

Table 3-46: Classification of Workers in the Study Area in no. & percentage

Total Cultivator || Total Agriculture | T0t@! Household | Total Other

Industries in | workers in. | Total Cultivator } Total Agriculture } Total Household | Total Other
Nos. Labour in Nos. % Labour % Industries % workers %
Nos. Nos.
Limbdi Tehshil
Katariya Village 393 709 118 130 29.1 52.5 a7 96
Jakhan Village 67 267 13 61 16.4 65.4 32 15.0

Source: Census of India 2011

150
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-39: Category of Workers in Study Area

Category of Workers in %

Marginal Worker Female a
Marginal Worker Male =a
Total Marginal Worker SS
Main worker Female ——
Worker Female ———S—"
0 10 20 30 40 50 60 70 80 90 100

@Jakhan wKatariya mLimbdi

Source: Census of India 2011

Figure 3-40: Classification of Workers in Study Area
Classification of Workers in %

Other Worker Female ——EEeeee
Other workers =.
HH Industries Female SSSR
HH Industries Be
Aer Labour Fence —§$———— A cso
<utve tour —§$————$—$<<sre—eete
Female Cultivator Boas
cuttvator Ate paaaas
0 20 40 60 80 100 120

wJakhan wKatariya wLimbdi um Village Name

Source: Census of India 2011

151
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

3.8.7 Wages

As given through circular of notification Labour Department Gujarat Govt., Minimum Wage rule w.e.f 1*
April 2021 to 30" September 2021 in all sectors is Rs. 293/day, Rs. 284/day and Rs.276/day for skilled,
semi- skilled and unskilled labourers respectively. The minimum wages paid in the agriculture sector
was Rs 178 per day as per the Gujarat state government notification, and on January 1, 2021, a revised
notification released according to which the minimum wages were raised to Rs 268. However, the
prevailing wage rate in the region as reported by male and female agriculture daily wage labours is Rs.

200-250 per day.

Table 3-47: Minimum Wages rate in Gujarat

Schedule Employment of Contract Labour Basic Wage (INR)

CATEGORY Per day
1 Skilled 293/day
2 Semi-Skilled 284/day
3 Unskilled 276/day

Source: https://paycheck.in/salary/minimumwages/Surendranagar

3.8.8 Livelihood Source

The whole district is drought prone area with annual rain fall of the district of about mm 506.8 mm
(19.95”) and 94% Annual normal rainfall. Moreover, the rainfall is irregular. Soil is medium black poorly
drained and saline in Limbadi talukas.

The district has the total geographical area of 10.46 lakh hectares of which 67% is under cultivation.
However, the net area irrigated was only 20% of the total. The average size of land holding in the district
is 3.35 hectares and 27% of the holdings are small and marginal. Cotton is the most important crop of
the district accounting for about 65% of the net cropped area. The area under fodder crops, sesame,
and gram are also traditionally important in the district. The new commercial crops like cumin and castor
are also emerging in a big way. The changing crop pattern in favor of high value crops and in favor of
B.T.Cotton are promising developments for prosperity of farmers in the district.

Agriculture and cropping pattern: As recorded in the Census, 2011 about 70.75% and 91.76% of the
study area villages Kataria and Jakhan are dependent on agriculture and animal husbandry as their
main livelihood resource. During site visit, it was noticed that there is no irrigational facility available and
due to the rising cost of production agriculture has gradually become difficult. Yet, in absence of any
other alternative source for livelihood, agriculture continue to be the prime livelihood resource. The
important crops grown are cotton, corn (Jowar), bajra, and pulses.

Cropping Pattern

Especially Jowar, bajra, pulses, and cotton are cultivated in the project area villages. As informed by
the farmers and the community members, a crop wise productivity in the study area and market price
is given in Table 3.48.

Table 3-48: Production & Productivity and Price of Major Crops

Bajra June - October 2.5 quintal per acre INR 2000

152
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Gawar June — October 2.5 quintal per acre INR 3800

Source: Primary Consultation in the Study Area Village

Figure 3-41: Main Agriculture Production

ila.

Corn (Jawar) Cultivation Cotton Production

3.8.9 Livestock

Surendranagar has rich livestock resources especially cow, goat and sheep population. The livestock
population of the study area consists mainly of milk producing animals. The village have notable number
of livestock population i.e. cow, sheep and goats. Grazing (Goucher) lands are available for grazing
purpose in both the villages.

Figure 3-42: Main Livestock in the Study Area

Cow in Jakhan Village Goat in Katariya Village

3.8.10 Industry

By and large, the non-farm sector in the district is dominated by enterprises in the unorganized sector.
Handloom and handicraft products using traditional skills are the important sources of livelihood for the
schedule castes families in the study area villages. This sector is emerging as a sustainable and has
its brand famous all over the state.

153,
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-43: Small scale industry (Rajkot patan patola saree) operated by vulnerable
community

3.8.11. Local Employment and Migration

Alarge percentage of the working population is dependent on wage labour in farm and nonfarm sectors.
During consultation with the community, it was observed that agriculture, animal husbandry are
important sources for livelihood in the study area village. Also, the same has been reported in Census
2011.

Due to low level of urbanization and industrial development, a majority of the workforce outside
agriculture is in low-income, self-employed and engaged as wage labour in the informal sector.
However, supplemental sources of income in the livestock economy give some stability to livelihood.

High incidence of seasonal migration reported in households who belong to ‘agarias’, 'padhars', and
‘maldharis', migrate seasonally normally for a period of six months or more for livelihood.

It is also found that the study area villages have the advantage of the proximity to commercial districts
of Ahmedabad, Rajkot and Kutch.

3.8.12 Gender Empowerment Status

In Surendranagar district, female mostly is engaged into household activities. This is same in case of
the study area villages i.e Katariya and Jakhan. Following the Census, 2011, the average literacy rate
of female both at district and tehsil level is found much lower than the male.

As observed in the study area, women play a significant role in agriculture and allied activities including
crop production, livestock production, horticulture, post-harvest operations, agro-forestry etc. Women
contribute to enhancing quality of life especially through rural and agricultural economies in many ways.
A notable part of the agricultural labour-force in the study area are women.

Animal husbandry is the second largest economic activity next to agriculture in study area villages.
Many of the important tasks in animal husbandry are performed by women apart from their
responsibilities as home makers.

Besides animal husbandry activities like bringing fodder from field, chaffing the fodder, preparing feed
for animals, offering water to animals, protection of animals from ticks and lice, cleaning of animals and
sheds, preparing of dung cakes, milking etc are performed by women. Thus, involvement of women in
farming activities is a common feature in the study area villages.

154
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

The female work participation in Surendranagar is notably lower than that of male. The women workers
in the state are still not better placed, specifically by financial status because the workforce is
concentrated in activities which are unorganized, informal, seasonal, insecure, menial and poorly paid.
There is also significant wage disparity between the male and female workforce.

During consultation with the women participant, it was observed that, early marriage and child marriage,
minimal participation of women in household or economic decision making and lesser economic
freedom is common in the area. The women are entirely responsible for household chores and
additionally engaged as agriculture labour, harvesting, feeding the cattle, and taking care of livestock.
Female laborers are engaged in cultivation, sowing, weeding, plant protection, grading, kitchen
gardening, cleaning of grains, harvesting, feeding the cattle, irrigating fields, taking care of livestock,
growing vegetables etc.

Figure 3-44: Interaction with local village women

Cotton handicraft operated by woman of Katariya Patola Saree weaving by women of Jakhan
vulnerable community (SCs) vulnerable community(SCs)

Consultation with Asha workers, Anganwadi Consultation with women agriculture labour In
workers and women agriculture labour in Katariya  Jakhan

3.8.13 Below Poverty Line (BPL) Families and Vulnerable Groups

Vulnerable group is “Group that experience a higher risk of poverty and social exclusion than the
general population. Ethnic minorities, migrants, disabled people, the homeless, those struggling with
substance abuse, isolated elderly people and children all often face difficulties that can lead to further
social exclusion, such as low levels of education and unemployment or under employment.”

During community consultation, it was observed that some vulnerable groups like landless households,
single women households, BPL families and physically handicapped are present in the study area
village. The project proponent has to identify vulnerable community members as mentioned above

155,
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

during land procurement process. As per consultations with the land aggregators and project proponent,
the land of vulnerable groups especially women (widow)/ disabled persons headed households and
marginal farmers has been avoided for leasing purpose. During dialogue with AEW representative, it
was informed that land has not been procured from any vulnerable household or family. The project
proponent may be required to focus on providing employment opportunity to the vulnerable members
and implementation of program under CSR activity for them.

Table 3-49: Below Poverty Line (BPL) Families and Vulnerable Groups

Single

Village Physically BPL Headed ST

Name Handicap Family

Households

Katariya 20 100 25

Jakhan 5 35 20 5 00

Source: Primary Survey by Arcadis

3.8.14 Land Holding Pattern

During discussions with the local community in the study area, it was reported that the average land
holding size varies between 5-10 acre per household in both the villages (Katariya & Jakhan). As
reported during the consultation, all the project landowners are owning minimum of 5 acres.

3.8.15 Irrigation

As information revealed during consultation with the community, Wells & Narmada Canal is the main
source for irrigation in the study area villages (Katariya and Jakhan).

3.8.16 Social & Physical Amenities and Infrastructure

The Social and physical infrastructure and amenities available in the study area denotes the social and
economic wellbeing as well as the Quality of Life (QoL) of the region. No major physical infrastructure
facilities are available in the study area. Communications and transportation facility are poor.

A review of infrastructure facilities available in the area has been done based on the information given
in the Surendranagar District Census Handbook, the data of National Informatics Center, for the year
2011 as well as from other resources and Katariya and Jakhan study village visits are described in the
subsequent sections.

Medical Facilities
Study area- Katariya and Jakhan villages

As observed the health facility in the study area villages are inadequate to cater with the needs of the
populace there. As informed by the community and the panchayat members that access to health
services is very limited. People normally go to the nearest community health centre in Limbdi taluka
which is about 7 km from the site. There is three Anganwadi Centres (AWC) in village Katariya and two
in Jakhan. As reported during consultation Emergency No. 108/ Ambulance is also available locally in
the study area, hence the local people do not face any major critical situation during the time of
emergencies.

Communicable seasonal diseases like Malaria, dengue, swine flu is the common disease in villages.
The health facilities are given in Table 3.50. Facilities available at community health centre at Limbdi is
shown in Figure 3-45.

156
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-50: Health Amenities in the study area villages

Primary
Health
Centre

Primary
Health Sub
Centre

Maternity and
Child Welfare
Centre

Community
Health Centre

Village Name

1 Katariya Village 0 1 0 0

2 Jakhan villages 0 0 0 0

Source: Primary Survey by Arcadis

Figure 3-45: Health Amenities at Study Area

Visit to Primary health centre (PHC) in Jakhan Toilet facility in PHC of Jakhan village
village

Education: As observed during visit and consultation in the study area villages Katariya and Jakhan, it
was found that there is one primary school in Jakhan and one primary and secondary school in Katariya
village. Both villages do not have any higher educational facility. For higher education, people send
their children to school located in Limbdi Taluk which is about 7 km from the villages. The available
educational facilities in the area as per 2011 census are given in Table 3.51. Available educational
facilities in the study area villages are shown in Figure 3-46.

Table 3-51: Educational Facilities in Study Area

Name of Town | Primary school | Middle school | Secondary Senior Arts/ Science/
school Secondary Commerce
school colleges
Katariya 1 0 Limbdi, &
Surendranagar
Jakhan 1 0 0 0 Limbadi -&
Surendranagar

Source: Primary Survey by Arcadis

157
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

158
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Drinking Water Facility: As per the census data 2011 both villages have tap water. Covered and
uncovered well is present in both the villages. It was informed by both Panchayat samiti and community
that Narmada piped water supply system through reservoirs exists in both the villages. It was informed
by villagers that well is present in both the villages. Water is also supplied through government run
Narmada pipeline to every household.

Cooking fuel source: During consultation, a gradual growth of preferring LPG over fuel wood was
observed in the consulted villages. On an average around 20% households use LPG and 80% uses
firewood, dried biomass, animal dung briquette as other cooking fuel sources of energy for cooking and
heating. The preference of traditional use of cooking fuel is cheap and easily assessable. Moreover,
the price of LPG cylinder has increased therefore, majority of the local population cannot afford it despite
the fact that they have LPG connection through government launched Ujjawala Yojana.

Communication and Transportation Facilities: Most of the villages are covered with all-weather
roads, other district roads, gravel roads, black topped roads and footpaths. Transportation facilities are
available at the district, and village level. Study area villages are covered with public bus service, auto-
rickshaw, jeeps and govt. buses as the major modes of transportation in the area. Self-owned
motorcycles and bicycles are frequently used as private transport by the villagers. As reported during
consultation Emergency No. 108/ Ambulance is also available locally in the study area, hence the local
people do not face any major critical situation during the time of emergencies. Telephone and mobile
connectivity are also available. Available road network is shown in Figure 3-47.

Figure 3-47: Transportation Facilities at Site

Approach road towards Jakhan village Jakhan village is accessible through pu

transport

Sanitation: During community consultation, it was informed that proper sanitation facilities is available
in almost all households. Mostly villages are having open drainage system, drain water is discharged
directly into water bodies. Sanitary grant is provided to the villager under the Central Government
Scheme Swachh Bharat mission. Open defecation has been stopped.

Power supply: As informed by the local’s, electricity connections is available in both the villages. It was
told by the local people in village Jakhan and Katariya that electricity is available for more than 20 hours
daily. Electricity shortage is only reported during rainy reason. Tariffs are being charged for these
connections.

159
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-48: Transmission line & Transportation Facil

Choraniya Transmission Line Access road towards project site (Funded by
Village Panchayat)

Schemes Sponsored by Government Department: Several schemes are adopted by both the central
and state governments to reach out to the remote most rural population of the state. A few of such
programmes are,

(1.) Indira Awas Yojana IAY was primarily aimed at providing housing for the poor in rural societies in
rural India. So, Households under the BPL were te primary beneficiaries, however, IAY was not
restricted to just that category. Here is the list of all thode eligible under this scheme:

e Disabled or handicapped

e Ex- service Personal

e Scheduled castes and Scheduled tribes categories
e Free bonded labours

« Widows

e Marginalised sections of the societies

(2.) Atal Bihari Yojana: Atal Pension Yojana also know as APY Scheme was launched in continuation
to the Jan Dhan Yojana Scheme to bring those employed in rural and unorganized sector under
the ambit of Pension Schemes. The idea of the scheme is to provide a definite pension to all
Indians. Any Indian national within the age group of 18 to 40 years is eligible to contribute under
APY. However, any member of a statutory social security scheme is not eligible to get the
governments contribution for this pension scheme.

(3.) Jyoti Gram Yojana: is an initiative of the Government of Gujarat, India, to ensure that a 24-hour,
three-phase quality power supply is available to rural areas of the state and supply power to
farmers residing in scattered farmhouses through feeder lines with specially
designed transformers. The purpose of the scheme was to provide uninterrupted, good quality,
scheduled, and subsidized power supply to the irrigating farmers for eight hours, separated by
uninterrupted, unsubsidized, 24-hours supply to villagers for daily life usage

(4.) Sardar Awas Yojana: Sardar Patel Awas Yojana for land less agricultural laburers and village
artisan living Below Poverty line in rural areas of the State. Sardar Awas Vasahat, Rampun, dist.
Vadodara Govt. has made strategic planning for solution of houses in the village. The poor has
right to live new life and to turn to new culture as colony of poor population

(5.) Indira Gandhi National Pension Schemes: Under the scheme, BPL persons aged 60 years or
above are entitled to a monthly pension of Rs. 200/- up to 79 years of age and Rs.500/- thereafter.

(6.) Vikas Karya Village Development Work (Road Electricity, Drainage)
(7.) Vikas Karya Village Development Work (Road Electricity, Drainage)

160
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Non-Government Organisations (NGOs) Working in the area: There are list of NGOS working in
the Limbadi taluk however, none of them are working in the project impact villages as confirmed by
village head and local communities.

Table 3-52: List of NGO

& Nameoiee

Aaishri Nagbai Mahila

eee cpa Animal Husbandry Old Police Station B/H Motovash Limbdi

Adarsh Seva Mandal. Visnunagar Society Kharovash Near R R Hospital
2 Limba Animal Husbandry Limbdi 363421

Gramin Seva Trust

ramin’ Seva Tus Kharovas, , Behind R. R. Hospital, Limbdi , Pincode
3 Limbdi District | Agriculture
363421
Surendranagar

Jay Madi Mahila

4 Utarsh Mandal at Women's Development Chamunda Krupa Vishnunagar Society B/H

limba & Empowerment Chamanbaag Limbdi 363421

5 Navnirman Seva Trust Rural Development & | Vishnunagar Society, Kharovash Near R R Hospital
Limbdi Poverty Alleviation Limbdi 363421 Dis Surendranagar

4 Navrachana Sarvajanik pg corestg C/O Ranchhodbhai Raghubhai Jadav, Shiv Shakti
Trust Nagar, Opp English School, Sauka Road, At- Limbdi
Nav Rachana Seva Opp. Bus Station, Mafatiyapara, Siddhanath

7 Trust Drinking Water Seciay, Limbadh Disurendranagor. 363421

jg Nutan Sikshan Ane pi a corests At And Post Limbdi Taluko Limbdi District
Gramodhyog Mandal Surendranagar Gujarat 363421

g  Saugun Khadi Gram Children AtTokarala , Taluko Limbdi, Dist Surendranagar, Pin
Udhyog Trust
Shree Chamunda Parvatiben Khushalbhai Singal, "Parul", Krishn

10 Mahila Vikas Mandal Education & Literacy Nagar, O/P Mill, B/H College. At -Limbdi, Ta -
Limbdi Limbdi,Pin 363421 Dist- Surendranagar

11 Shree Jansali Sarvjanik + Yotitment C/O Jadav Ranchhodbhai Raghubhai, Shiv Shakti
Seva Trust Nagar, Opp English School, Sauka Road, At- Limbdi

12 Shree Khadivik@s aman Rights At Untadi Ta Limbdi Dist Surendranagar Pin 363421
Rachnatmak Samiti

13. Shree KhadiVK@S | sug Employment At. Untadi Ta: Limbdi Dist: Surendranagar, Pin-

Rachnatmak Samiti
Source: Secondary Source

363421

3.8.17 Common Property Resources (CPR)

During consultation with villagers, it was noted that the Katariya and Jakhan villages have some
Common Property Resources (CPR) like temples, community hall, community toilets, pond/river and
graveyards, etc. for each community separately as presented in Table 3.53. No CPR is located within
the project site.

Table 3-53: Common Property Resources

Study Common Property Resources (CPR)

Area Cremation [|| Community || Community

Hall Toilet

Village | Temple

Grazing Land Pond/River

1 Dam (known
as Bada Talab)

Jakhan 10 2 2 1 1 2
Source: Primary Survey by Arcadis

Katariya 11 3 0 1 1

161
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

162
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Grazing of cattle on open land Temple on the entrance of Jakhan village

3.8.18 Archaeological and Cultural Heritage

As observed during field visit there is no structure of archaeological and cultural heritage on the
proposed project site. No monument or structure of religious importance were observed within 10 Km
radius of the study area town.

3.8.19 Stakeholder Consultation

Prior to the conduct of this study, the project proponent through the land aggregator had conducted
informal consultations with the landowners to inform about the proposed project and to obtain necessary
basic documents to screen the legal status of the land (consultation details provided in table below).
They discussed about the land procurement processes and lease rentals and ensure that land would
be leased from those landowners who are willingly ready to lease the land for the project. The project
proponent has appointed the land aggregators who are directly and in regular contact with the
landowners of Jakhan and Katariya village. For socio-economic baseline study, consultation with
landowners and community members were held separately at each study area village. Consultation
was carried out with representative of Project Proponent, land aggregators, Village Landowners, School
Teacher, Health Staff, vulnerable peoples like women, single headed household, scheduled castes etc.
and other community members from Katariya and Jakhan village. Outcomes of the consultations are
included in the sections such as infrastructure, migration, occupation etc. The date of meeting with
different Stakeholders consulted in study area village is provided in Table 3.54.

163
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 3-50: Geotag map of stakeholder consultations at various location of project site

rave rave ree

PROJECT TITLE

JESE FOR 80 MW SOLAR
PROJECT AT GUJARAT

164
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Table 3-54: Consultation with Different Stakeholders conducted by AEW

Date / Period Agency Carried
of ST out Consultation / Outcome of the Consultation

Consulted
Consultation Disclosure

eLandowners had expressed _ their

Landowners, consent to lease their land for the
Gram Panchayat projet
November including Proposed Land .
1 *Gram Panchayat members and
2020 Sarpanch of Aggregator ,
< Sarpanch were also positive towards the
Village Jakhan & ve towards the
, development of the Projects in their
Katariya. .
villages

* Discussion on the available land revenue
records for the Land Parcels.

*To understand if there are any issues
with respect to the land documents in the

Revenue Officials Proposed Land current area.
November *To understand the process of the land
2 oe of the Taluk & Aggregator & ‘ten mth
District AEW land team acquisition in the area. ;

*Basis the discussion, revenue officials
informed us that all revenue records are
properly maintained both online and
offline and there were no pending issues
in the Land documents.

*Discussion on issues faced by them
during the execution of the Project,
market rates in the area and acceptance
of the Project

Precedent *We understood that there are no major
3 December Renewable AEW Land team _'SSU8S faced by developers atthe Project
2020 Energy site and all the stake holders for the
Developers Project welcomed the Project in the area
Further, we also understood the lease
rent prevailing in the area is Rs 33500/-
per acre per year with an escalation of
5% every 3 years.

*Meeting with Landowners and AEW to
Jenua Proposed Land get a first-hand information and consent.
4 Landowners Aggregator & * Discussed the lease rent for the Project
AEW land team land and agreed the tentative terms of

lease with the Landowners

*Understood the status of revenue

January & Revenue Officials Proposed Land documents for the Project land.
5 February of the Taluk & Aggregator & + Initiated the process of document
2021 District AEW land team collection for the Land parcels through
proposed land aggregator.
Gram Panchayat
orvitla evoke Proposed Land «Understood the willingness of the Gram
6 March 2021 Oa ee Aggregator & Panchayat and Sarpanch for the
ya along AEW land team construction of the Project

with Sarpanch

165
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Date / Period Agency Carried
of Segoe out Consultation / Outcome of the Consultation

Consultation | Consulted Disclosure

* Appointed Ocean Trading Co as the

7 April 2024 Land Aggregator AEW Land T
pr and A9STEGOF ane'eam land aggregator for the Project
March 2021 R
are ovens Proposed Land —_« Collection of land revenue records from
8 to August officials, Aggregator revenue authorities and landowners
2021 Landowners gareg
March 2021 ;
9 to August Landowners Land Aggregator * S19ning of Consent letters from
Landowners
2021
Land Aggregator
10 duly 2021 Gram Panchayat pew tard + Obtained Gram Panchayat NOC for the
Officials Project.
team
March 2021 Revenue Officials Trilegal, Land
11 to August Statute Aggregator & * Legal due diligence of Land documents
2021 ny AEW Land team
Authorities
* Coordination for application to non-
agriculture conversion of land, mutation
July 2021 to of revenue records and other
Landowners, " ° .
12 ongoing 7 Land Aggregator documentation required for leasing of
Revenue Officials 7
event the land. Clearing of loan/encumbrances
on the land by payment of advances
from AEW.
October + Execution of lease and other necessary
43.2021 to Landowners Land Aggregator, agreements, payment oflease
ongoing AEW Land Team consideration. Application for mutation
event of revenue records.

Table 3-55: Consultation with different Stakeholders as part of IESE

Stakeholder Name & Designation Department/Address | Date |

Project Proponent Mr. Divya Bhagat Jenwa 20/09/21

Land Aggregator Chandrakant Soyala Ocean Trading Company
Felenthy H (Bhavesh Bhai- 20/09/21
9376899992)

Panchayat Member _ Mahavir Singh Panchyat Head, Jakhan Village 5/9q/94
Janak Ben Wife of Bharat singh) Panchayat Head, Kataria Village

Nirmala Ben-jantabhai Jakhan Anganwadi

Anganwadi workers Bramita Ben, Prabha ben, KantaBen Kataria Anganwadi 21/09/21
- Principal/ Government High
paucational Nilesh Bhai School, Kataria 21/09/21
institution
Educational Varshuben Vinodchandra Pandit —-Principal/ Middle School, Jakhan 44 ;qg/94
institution
Lalita Ben, Dulera Kataria
Usha Ben
Health Sub-cent :
San Sueecen® Chaya Ben (Asha Workers) 22/09/24

Ratan Ben Mbora- Asha Worker

166
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Stakeholder Name & Designation Department/Address | Date |

Landowner,

Villagers Name
Khoman Chand (Sacre)
Jaswat Bhai (7.2acre)
Praveena Ben(3 acre)
Ramesh Bhai (4acre)
Jairam Kabji bhai(3 acre)
Kalubhai bhikabhai

Premjibhai Bhikabhai Kataria Village

Dhirubhai bhikabhai (24 acre for all
5 total)

Mahipatbhai bhikabhai

Kalubhai Bhikabhai

"Dikpal singh zala (7acre)
Harjiwan Bhai Lakshman bhai
(7acre)

Kathiya Pratak Singh (5.6acre)

22/09/21

Landowner

Villagers Name

Mayur Dhwaz singh Kanchan singh
Zala (7acre)

Shakti singh Mayur singh Rana
(20acre)

Digpal singh Hardeep singh Zala

(7.2acre) Jakhan Village

Dilip singh Gajendra Singh (10acre)
Vrajkuvarba Dilubha Rana (9.8acre)
Divya raj singh chandra singh Zala
(10acre)

Kirti singh natuba zala (Sacre)
Aniruddh singh Jitubhai Zala
(8.9acre)

23/09/21

Agricultural laborers

Women Participant
Savitaben

Ranjan Ben
Champaben
Sajan Ben
Sangeeta Ben
Manjula Ben

Katariya

22/09/21

Agricultural laborers

Not available Jakhan

22/09/21

Women

Women

Pramilaben Prabhabhai
Jayaben
Pramitaben
Savitaben
Ranjan Ben
Champaben
Sajan Ben
Sangeeta Ben
Manjula Ben
Ranjan Ben
Gauri Ben
Pahu Ben
Koyal ben
Chaya Ben

Katariya

Fula Ben

Janaki Ben Jakhan

23/09/21

22/09/21

167
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Stakeholder Name & Designation Department/Address | Date |

Savitri ben
Chhaya Ben
Ratan Ben

Source: Primary survey by Arcadis Team
Consultation with Project Proponent (AEW)

The proposed solar power project is located at village Katariya and Jakhan which falls under Limbdi
taluka in Surendranagar district. Representatives of the project proponent informed the visiting ESIA
team that the land procurement is underway. the project will be spread over on 332 acres of land. Land
identification and non-objection certificate has been obtained with half of the landowners. It is estimated
that around 101 landowners would be affected due to land leasing process. During consultation with
the Land aggregator as well as land sellers, it was found that that land leasing is being undertaken on
voluntary basis and land lease agreement made for 29 Years 6 months. It is confirmed further by sample
copy of sale deed and complete list of lease deed. The representatives of the project proponent
informed that NOC from the respective Village Panchayats has been obtained.

Consultation with Community Members and Sarpanch

As informed during consultation, the study area village population are involved in agricultural activities
& animal husbandry. Agriculture is mostly rain fed and irrigation through wells and Narmada canal was
also reported. The main crop cultivated are cotton, Bajra, Jowar, and Pulses. Majority of the households
have sanitary latrines at their households. Population resort to open defecation. There is no PHC facility
in the village. The health care facilities available at Limbadi taluka Town (around 7 Km) is availed.
Health workers visit the village monthly for health-related monitoring, routine immunization and
vaccination. Emergency Service availed during the times of need.

It was informed by the Community and the Panchayat Members that they are aware of the solar power
project to be started in the village. It was reported that the solar project will not result in any physical
displacement. There are floating farm labours work on the affected land parcels as reported during
interaction They are expecting betterment in their livelihood with the initiation of the same. Some of the
issues raised during public consultation.

e Basic Infrastructure: Roads, schools, health centres

e RO to provide fresh water. Ground water or water from Narmada canal stored in reservoirs is
used for drinking- very high in fluorides.

e Lack of community toilet & community hall in Kataria village, proper drainage facilities

e Lack kill development and capacity building programme for women

The people have general aspirations of development in the locality with the upcoming solar power
project.

Consultation with Land aggregator of Solar plant

Consultation meeting was held with the Land Aggregator on 22nd September 2021. As informed by the
Land Aggregator, they have individually approached to landowners during land procurement process.
A total of 332 acres have been finalised till date. Landowners have voluntarily agreed to lease the land
on the compensation/term payment provided which is Rs 33,500/Acre/Annum for 29 years & 6Months
and with escalation of 5% after every 3 years. No physical and economic displacement reported during
consultations with land aggregator. This was further verified from the landowners. List of landowners
consulted during site visit has been provided in Appendix F.

168
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

169
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Consultation with Asha workers, Anganwadi Consultation with Principal of school
workers and women agriculture labour

Details and summary of stakeholder’s consultation have been provided in Appendix G.
Key Findings of Consultation
Some notable key findings of different level stakeholder consultation are appended below:

As per consultations with the landowners of the Kataria and Jakhan village (rural areas lying in Block -
Limbdi, District - Surendra nagar) most of the land is non irrigated agricultural land with private
ownership of the farmers. A total of 28 consultations were held out of which 19 consultations were held
with landowners of Kataria village (Khasra no. 644, 794, 795, 663, 770, 769, 774, 779, 767, 247, 793
and 9 consultations were held in Jakhan village (Khasra no. 258, 258/1, 347, 240, 264, 542, 255, 254).

The landowners are majorly Hindu and are socially categorised as OBC (Koli Patel), General (Rajput -
Zala), etc. All the 28 landowners were ration card and voter card holders. Among all the 28
consultations, 70% of the total consultations were done with OBC community as majority of the
landowners were from OBC category.

None of the landowners/ titleholders belonged to marginal and small category because their total
landholdings were more than 5 acres (As per definition of Ministry of agriculture and farmer welfare,
Farmers having less than two hectares (five acres) of land are called small farmers and those having
less than one hectare (2.5 acres) are called marginal farmers). The total land of the project site is 76%
cultivable and 24% non-cultivable. The landowners of Kataria and Jakhan village reported that land for
the proposed site is largely remain uncultivated for the last five to seven years because of irregular
rainfall and there is lack of irrigation facilities. The land is devoid of trees and standing crops except in
few land parcels in which cotton, bajra, jwar crops are being cultivated. More than 85 percent of these
landowners have an additional land parcel which is more fertile and have better irrigation facility which

170
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

enables the landowners to continue the farming activities on the remaining land near the village and
grow crops like cotton, bajra, jwar crops and make their livelihood.

During the consultations with the landowners of both Kataria and Jakhan village it was seen that all the
landowners have an approximate land holding of area equal to or greater than 5 acres in the proposed
site and have given their consent for the land leasing. This proposed site land parcel mostly remains
uncultivable throughout the year, landowners practice farming when there is enough rain in the season.
Three landowners reported that the average earning of a good season from their land parcel leased for
project was Rs. 8000-12,000 per acre per annum.

No landowners reside in the land parcel proposed for leasing, thus no effect on livelihood is seen and
there are no major effects or reduction in income of the landowners because of the upcoming project.
There is no contract labour, sharecropper and tenants etc. associated on the proposed land as verified
during discussion with the local community. There has not been any case of physical displacement as
no structures were reported during site visit. Majority of the landowners who have agreed to lease the
land for solar plant are also owing an additional land parcel either in the same or some other villages.

As reported by the landowners, the average market rate of the land in the region is around 3.5 lakh/acre
to 4.5 lakh/acre. As per discussion with the land aggregator, and landowners, it was found in Jakhan
village that women are also engaged in agriculture activities. Women equally participate in agriculture
activities and spend 7-8 hours in field during peak cultivation period.

During consultation, farmers reported that for appropriate annual income, farmers of kataria village opts
to cultivate the land on their own as hiring a labour is costly business to them and the labour cost is
about Rs. 200-300 per day. The cost of labour is exclusive of the transportation cost and refreshment
meal which cost around Rs. 50-60 additionally to the farmers. Their annual income completely depends
on the cultivation of crops, any bad season or poor yield affects their profit margins, thus hiring
agricultural labour add to additional expenses which might can lead to the loss in the income. So, they
opt to cultivate the land on their own.

As reported, the landowners are satisfied with the leasing of land because the existing agriculture
practices on the proposed land has become unviable due to increased labour cost, infertile land and
shortage of rainfall in the region. Now they can have fixed income from leasing of land. And are
Voluntarily agreeing on the compensation/term payment provided which is Rs 33,500/Acre/Year for 29
years & 11 Months with 5% escalation after every 3 years. However, along with the cash compensation
landowners expressed their interest in learning new skills through skill development programmes.

Key points of Women consultation

In both Kataria and Jakhan village consultations were carried out with women, majority of the women
population of the village works as agricultural labour within their land holdings. Their working hours are
mostly from 7a.m. to 2 p.m. or depend as per the work requirement. About 15 women agriculture
workers were consulted during site visit, these women were in involved as agricultural labour on daily
wages of Rs. 200/-. Among the workers consulted, about 6 farmworkers reported that there may be
reduced agriculture works due to the upcoming solar projects in the region. These workers floating
agriculture labors from the nearby villages and are not primarily dependent on the project site land.
During consultation women of both the Kataria and Jakhan village reported that all the houses are
equipped with a decent sanitation facility. Open defaecation practice has been stopped in the village.

Women informed that they participate in the decision making of performing daily chorus works as well
as in the public sphere. Although women are mostly busy with domestic (housekeeping, taking care of
children, washing, cooking, home gardening and poultry raising and with productive work in the farm.
During consultation it was reported that man of Rajput family of both Kataria and Jakhan village do not

171
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

want their wives to be exposed to other men. Women of this community were not supposed to talk with
other men and were mostly asked to stay at home. Women of OBC (Dalit) community work on producing
income with their husbands. Women of this community are free to work on fields as agricultural labour.
Also, some of these women work in their houses producing patola sarees. Also, they expressed their
interest in learning new skills through skill development programmes which will somewhere resolve the
purpose.

In Kataria village women were not aware of the proposed solar project. They only knew was that their
land parcel is being taken on rent in exchange of a sum of money During consultation, women were
imparted knowledge of the upcoming solar plant.

Access to education: Majority of the women in Kataria and Jakhan village have received formal
education upto primary level. The older generation was lacking the access to education.

Access to Health: In Kataria village there is no established primary health centre. Although a mobile
vehicle visits the village on weekly basis for medical health services. In casualties, the villagers move
to the Limbdi district hospital, where they utilize the health care services.

«In Jakhan village there is an established primary health centre (PHC). The PHC is run by two
Ashaworkers who organize weekly camps to impart knowledge to the women about
malnutrition, childbirth etc. In casualties, the villagers move to the Limbdi district hospital, where
they utilize the health care services.

Access to Skill development Programme: In Kataria and Jakhan village both, there are no skill
development programmes accessible to women. Although women expressed their interest of learning
new skills through skill development programmes.

Access to marketplace: In Kataria and Jakhan village both, women have all the access to the
marketplace in kataria village as well as they occasionally go for shopping of clothes and other
essentials in the Limbdi district market on their own

3.8.20 Needs Gap Assessment for CSR Ini

Analysis of socio economics description and community consultation in project area villages reveals
that concern of villagers is linked with the fulfilment of basic needs and improvement of some
infrastructural facilities at school/ Anganwadi/ health etc. levels. On the basis of discussion with
villagers, schoolteachers and village counsellor, following gaps have been identified which needs to be
addressed in Table 3.56.

Table 3-56: Key Needs/Gaps Identified and Recommendation for CSR Activity

Gaps identified Recommendation for CSR

* Awareness program regarding female
education at village level. This can be

+ Lack of Education facilities linked with vocational training

« Very Low female literacy rate compared to programme of study area villages
male . .
Providing computer literacy program at
« Lack of vocational training in study area village level
Education villages

; * RO provided for drinking purpose so that
* Lack of computer literacy in study area treated water would be available

villages especially in primary schools. * Smart classes in Katariya School and

* Lack of Sitting Arrangements in Primary fibrary in Jakhan primary school.

School * Training on health, hygiene and road

safety
Drinking water. * The quality of drinking water is poor as * Providing additional drinking water
informed by the locals. facilities in the nearby villages with help

172
Health

Agriculture
Irrigation

Employment
opportunities
in the area

Others

Gaps identi

IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

d
Lack of purified water

Absence of basic Health Care facility in study
area villages impacting the basic health of the
local people in a way.

Major diseases observed are vector borne
communicable diseases like malaria,
dengue and seasonal diseases like swine flu
and water borne diseases like fluorosis

Agriculture is mainly dependent on rain. The
project affected villages lacks adequate
irrigation system.

Water scarcity has been reported as the
project study area has not received any
rainfall in last 3 years. The area has been
declared drought prone. The ground water
has excess fluoride content.

Limited irrigation facility is available through
Narmada water canal, but as informed by the
villagers in most of the cases it can be made
possible only after full discharge from the
minor Scheme present in the area.

Majority of the villagers are unskilled and
working as daily wage earners in constriction
work

Labourers are mostly seasonal workers and
migrate only for a short while in the nearby
towns, either as Masons, or carpenter.

Poor basic infrastructure facilities such as
electricity, roads, schools, health centres,
Anganwadi centres and Panchayat Ghar.

Lack of community hall, community toilets etc

Recommendation for CSR

of concerned government dept and
consultation with Village Panchayat

* Clean or purified drinking water is
expected to significantly affect the
quality of life and health for the villagers

© Organizing awareness camp on general
health awareness.
«Improving sanitation facility in the area.

* Facilitating mosquito breeding control
measures.

* Health camps or mobile health clinics
can be provided.

* Facilitate learning camps

© Organizing training/capacity building
program for unskilled youth group.

* Provide basic infrastructure facilities, if
possible

173
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

4 ANALYSIS OF ALTERNATIVES

The section gives analysis of alternatives with respect to the project. The following scenarios have been
considered:

e Current or No Project Scenario
e Alternate methods of power generation

e — Site suitability and justification for the project

4.1 Current or No Project Scenario

There is a need to bridge the gap between the demand and supply, renewable/non-conventional
sources of power to supplement the conventional sources. The project intends to contribute towards
bridging this demand supply gap being a non-conventional source of power generation.

The project presents an opportunity to utilize the potential for integrated renewable energy generation.
A “No Project Scenario” will not address the issue of power shortage. An alternative ‘without the project’
is undesirable, as it would worsen the power supply-demand scenario, which would be a constraint on
economic growth of the surrounding region.

4.2 Energy Security

In 2007 the Ministry of Environment Forests and Climate Change (MoEF&CC), Ministry of Power (MoP)
and the Bureau of Energy Efficiency (BEE) issued a paper entitled ‘India: Addressing Energy Security
and Climate Change’. In India the need for expanding the role of domestic Renewable Energy (RE)
sources is a logical next step. Wind power is already able to provide a significant portion of India’s
planned capacity addition up to 2030, with simple regulatory and grid modernization initiatives. Unlike
oil, coal or LNG, wind power is not subject to fluctuating fuel prices which drain India’s limited foreign
reserves, and in addition, wind power helps in reducing the carbon footprint of the economy. In the
Figure 4-1, India’s projected power requirement until 2030 has been indicated.

This project is a step towards achieving energy security in India.

Figure 4-1: India’s Projected Power Requirement

' Projected power requirement
Energy requirement is expected to increase by 200% from FY 15 to FY 30
‘500000 Estimated Power Requirement till 2030

Sopa000

2800000
2000000
a 434900 a
ys0a000 ‘sb0000
so0a00e 00000
200000
soa0c0
180000
a °
oF SS WS pS iS
oF oo oe! oF PP e s*

Ss S 8 28 Ss
= s © 8 28 8

2® © 9 ge oS af
ws 3S “ se SS $ Y
CPS SS SF LF PKI LL SS SF SF
execoneciip requ Mem) —tnenarseatiremans atu
GF Naina ianatng nei s3er. 2098
‘Source: 1S* EPS CEA _
Semen Wana oh Sai PP haan HY i, Pin WS

174
4.3 Alternate Methods of Power Generation

IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

There are various non-renewable and renewable energy sources which can be utilized for power
generation. Each option has its own advantages and disadvantages. Based on the site conditions,
availability of resources, environmental & social concerns and project cost suitable option for power
generation need to be selected. Comparison of advantages and disadvantages of various non-
renewable and renewable energy is represented in Table given below.

Table 4-

Advantages and disadvantages of various non-renewable and renewable energy

Source of Energy _ || Advantages Disadvantages

Relatively cheap form of energy
availability in large scale worldwide

Easily transported to power stations

Non-renewable energy source
Large water requirement
High emission and generation of fly

Coal / ash
* Reliable for of energy with steady
output * — Source of greenhouse gases
«Coal is available in India * Mining of coal causes impacts on
land and surrounding environment.
+ Non-renewable energy source
* Working environment risks to staff
and environment
*  Oiland gas can be easily transported * Burning oil and gas releases can
by pipes or ships cause pollution & health impacts
Oil & Gas "
* Natural gas is the “cleanest” of the * Releases GHG and hence causes
fossil fuse global warming and climate change.
«India imports majority of Oil and Gas
requirement and hence — high
dependency of raw material outside
the country
+ Nuclear fuel does not create ;
Greenhouse gases when making ° Expensive, especially in capital costs,
energy. maintenance costs
Nuclear * Only a very small amount of nuclear. * ©The waste produced from nuclear
fuel is needed tomake alotofenergy. Nery is radioactive and Safe long-
a term disposal of nuclear waste can be
* Doss not produce significant iffouit
atmospheric pollutants.
«Energy from the sun is exhaustive & » Only specified places are right for
free. solar power
Solar
* Solar energy does not create » Solar energy cannot be produced at
greenhouse gases. night
+ Need a lot of turbines to make
e Wind power does not create electricity.
greenhouse gases. + Location specific resource
Wind .

The energy used to build one of the
large turbines is repaid in 3-6 months.
They last for 25 years.

Wind turbines can only be used
where it is windy. On days where
there is little wind, less energy will be
generated.

Hydroelectric

Hydroelectricity creates. no

greenhouse gases
Energy from water is free and will not
run out.

Hydroelectric energy is more reliable
than wind or solar power.

Hydroelectric power needs enough
water to turn the turbines.

Dams are expensive to build.
Building large dams can cause
damage to water courses which

affects people and wildlife, and it can
be difficult to find the right site.

175
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Source of Energy _ || Advantages Disadvantages

© Small dams for local buildings on
weirs do not have these problems.

e Biomass fuel is cheap and could use
rubbish that we might otherwise throw

away * Growing biomass crops needs a lot of

+ Biomass fuels will not run out. space and could replace growing
Biomass «Biomass crops that are grown absorb valuable food crops.

the same amount of pollution whilst * Biomass fuels that are not grown

they are growing as they release (Such as waste products) create

when they are burned, so do not —_-greenhouse gases when burned

create extra greenhouse gases in the

atmosphere

The conventional sources of power generation have high environmental cost when compared to non-
conventional sources like solar, wind, hydro, etc. its construction periods are longer with higher
environmental risks from emissions. On the contrary power source from solar energy is most eco-
friendly. It does not have any kind of emissions during operation. While wind power requires high wind
zones to be set up and micro siting along with detailed meteorological analysis is required, site selection
for solar power is relatively easier. Solar power energy is a clean power project with no emissions and
feasible for the project area keeping in mind the good solar potential in Gujarat throughout the year.

4.3.1 Alternate Routes for Transmission Lines

As discussed with AEWIWOPL official at during site visit of Arcadis team, the route of the transmission
line will be selected keeping in mind the following factors.

e Transmission line route is planned to avoid any habitations along the route.
e No house or community structures are located under the transmission line.
e Areas requiring extensive clearing of vegetation have been avoided.

e Selection of the transmission route avoids any environmental sensitive site like schools, health
centres, etc.

e — Right of way/access roads will be shared with the common user of the substation.
e Ecologically sensitive areas

The following three alternatives have been selected also keeping in mind not to disturb the grassland
area where Lesser Florican species were sighted:

Option 1. AEW proposed independent TL Route 1, from 220KV PSS AEW to GETCO Choraniya 400KV
Substation as shown in Red color in Figure 4.2.

Option 2. AEW proposed TL Route 2 with Juniper line, from 220KV PSS AEW till Juniper line
independent line (green color) and then with Juniper line (Pink color) to GETCO Choraniya 400KV
Substation as shown in Fig 4.2 .

Option 3. AEW proposed independent TL Route 3, from 220KV PSS AEW to GETCO Choraniya 400KV
Substation as shown in Green color in Fig 4.2.

176
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

Figure 4-2: Google earth Map with 3 options for Transmission Line of AEW

Legend

& 220KVAEW PSS.

(2+ ABW Land Boundary

+ ABW Proposed TL Route 1

‘t+ AGW Proposed TL Route 2 with Juniper TL

2+ AGW Proposed TL Route 3

<2» ABW Proposed Under ground TL.
Aeproech Road

. (Source AEW)

4.4 Conclusion

Various factors are considered such as solar resource potential at the project site, favorable
environmental and social settings, lowest GHG emissions in the project life cycle. Availability and
suitability of solar power potential, land and other allied infrastructure availability and various
government supporting policies. Considering these factors, it can be concluded that the site is the good
location for development of solar power project.

177
IESE of 80 MW Solar Power Project at Surendranagar, Gujarat

5 ENVIRONMENTAL & SOCIAL IMPACT ASSESSMENT
5.1 Approach & Methodology

ADB's safeguard policies require that (i) impacts are identified and assessed early in the project cycle;
(ii) plans to avoid, minimize, mitigate, or compensate for the potential adverse impacts are developed
and implemented; and (iii) affected people are informed and consulted during project preparation and
implementation. ADB emphasizes on the use of a screening process as early as possible, to determine
the appropriate extent and type of environmental assessment so that appropriate studies are
undertaken commensurate with the significance of potential impacts and risks.

As discussed in section 3.1.1 & 3.1.2 of the report, the project study area is represented by the Area of
Influence (AOI) & project footprint area. The AOI is demarcated by 10 km radius from the project site
boundary (solar plant area) by considering the extent of project impact in terms of noise, water
resources, human settlement, cultural heritage sites, location of labour sites, location of the access
roads besides considering the actual land area which is to be procured for the project and its utilities
footprints. In case of air quality, fugitive emissions, noise, extent of impacts may be felt less widely within
the AOI, however, to gauge impact on habitations/senstitve receptors, locations have been selected
within the entire AOI.

The study area is falling in two villages namely Jhakan and Kataria of Limbdi Tehsil in Surendranagar
district of Gujarat.

The project footprint is the area that is expected to be physically touched by project activities, across
all phases. The project footprint includes land used for the setting up the Solar PV's, transformer rooms,

storage of materials, site office, access roads, and internal and external transmission lines.

The methodology adopted to assess the significance of impact associated with project activities during
construction and operational phase has taken following criteria into consideration. Details of screening
criteria are given in Table 5.1.

Table 5-1: Screening Criteria for Environmental and Social Impact Assessment

GE] Distribution of impact Duration of Impact

Intensity

Influence of impact within
the project site boundary

Limited for duration of less

Limited local scale impact resulting
in temporary disturbance/ loss of

Low! Short and RoW of Transmission than 6 months (Short) environment/ social components
line (Site) (low)
Spread of impact within 10 Local scale impact resulting in short
Moderate/ km from the of the project Impact may extend up to2 term change and/ or damage to the
Medium site boundary (Area of years (Medium) environment components.
Influence) (Moderate)

- Influence of __ impact Regional impact resulting in long
High/ beyond 10 km from the Impact extends beyond 2 term changes and/ or damage to
Long project site boundary years (Long) the environment components.

(Widespread) (High)
5.1.1 Significance Evaluation Matrix

Significance of environmental impact has been analyzed and presented in further section of this
chapter. The environmental impacts associated with the project activities have been identified and
analyzed to evaluate their significance. Because of clean category projects, environmental impacts are
few with minor significance and can be controlled through mitigation measures.

178
‘A. Construction Phase

Table 5-2: Aspect Impact Matrix for Construction and Operation Phase

Land sub leasefpuchase process
forthe solar power pant and
transmission line

Sourcing and transportation of
‘construction maton st.

‘Storage and handing of ram materia
‘and debris

Interaction of migrant labor with
locale

IESE of 60 MW Solar Power Project at Surendranagar, Gujarat

‘Operation of DG sets
‘Acoass road consructon
Ste Clearance

Foundation excavation

“Transformer yard constuction

‘Substation construction

Laying of transmission ines

B. Operation Phase

Vehicular movement carrying
Ofcials on st during routine
inspection, maintenance and
‘operation of lar powerplant

Periosc maintanance of al solar
rmocules washing modules)

Maintenance of ancillary facts
‘suchas sor, yard, sie offce

Inspection of transmission lines

Security of solar powerplant in
‘operation

‘Operation of solar power planupane!
‘eaning

170
IESE of 60 MW Solar Power Project at Surendranagar, Gujarat

‘Tranemission ine
slecrocutonictision

. Decommissioning Phase

‘Access roads and other
components

Disconnecting and removal
of nverar Staion,

L:Low impact
M: Moderate impact
He High Impact

: Positive impact

N:No Impact

180
5.2 Impacts on Physical Environment

5.2.1 Air Quality

Construction activities

In construction phase, various project components such as site preparation, transmission cable laying,
switchgear, approach roads, internal road network and porta cabin construction will require land
clearing, levelling, excavation, grading activities, vehicle movement and DG set operation. This results
in an increased level of dust and particulate matter emissions, which in turn will directly and temporarily
impact ambient air quality. If improperly managed, there is a risk of nuisance and health effects to
construction workers onsite and to a lesser extent to nearby receptors from windblown dust (on the
access road) due to transportation of raw materials. However, most of these project activities are
expected to be restricted within the project boundary. Further, the movement of vehicles carrying raw
materials on unpaved area within the project site and on access road causes fugitive dust emission and
may extend to surrounding of project site like nearest settlements. Hence, the distribution of impact can
be considered medium, duration of impact is short an intensity of the impact as medium. Since the
impact is widespread, but for short duration and of low intensity, the impact can be termed of a
Moderate significance. But the impact is reversible, and temporary in nature, if the following mitigation
measures are adopted.

Construction Mitigation measures

e Vehicle speed to be restricted to 20-30 km/hr on unpaved road.

e Raw material & fine materials like sand should be covered with tarpaulin sheet during
transportation and in storage area.

e Ensure water sprinkling (tanker water from authorised vendors) on unpaved area to minimize the
dust emission

e All the project vehicles shall have PUC.

e Ensure regular maintenance of project vehicles during construction and operational phase.
e Turn off the machineries when not in use.

e All project vehicles will comply with national emission standards

e Provide regular maintenance of vehicles in accordance with manufacturer specifications

e Turn off the DG sets & machineries which are not in use.

e DG sets preferably should be placed away from settlement area.

e — It will be ensured that exhaust emissions of construction equipment adhere to emission norms as.
set out by MoEF&CC/ CPCB.

e — Stabilize disturbed areas as soon as possible after construction with vegetation or other materials

e Provide dust control at crushing and crushing plants (if crusher is established in the project site)

Operation activities

During operation phase, there would be minimal vehicular movement of about 1-2 nos. project
vehicles/day for O&M purpose. Since major source of emission into the ambient air will be absent during
the operational phase therefore impact can be termed as insignificant.

Operational mitigation measures

e Revegetation to bind the soil & minimise particulates

181
e Vehicle speed to be restricted to 20-30 km/hr on unpaved road.

e All the project vehicles shall have PUC.

e Ensure regular maintenance of project vehicles during construction and operational phase.
e Turn off the machineries when not in use.

e All project vehicles will comply with national emission standards

e Provide regular maintenance of vehicles in accordance with manufacturer specifications

5.2.2 Soil quality

Construction activities

These impacts are associated with the project activities such as piling of module mounting structure
and storage of diesel, spent oil or transformer oil. Disposal of broken PV panels and operation of septic
tank. Septic tank will be considered for the plant.

During construction phase, loose topsoil is generated due to excavation on project site due to site
levelling for erection of module structures towers and access roads. The impact anticipated here is loss
of topsoil because of inappropriate storage. However, these activities and associated impacts are
limited to be within the project boundary and during construction phase only. Considering the activities
limited within the site, short duration of construction phase and low intensity, significance of impact is
evaluated as Low. Soil contamination may result due to accidental spillage and inappropriate storage
of diesel or used oil during construction phase. Improper handling of broken solar modules may also
lead to soil contamination. However, distribution of impact within the project boundary and short
duration of construction phase with low intensity makes impact of Low significance and can be
controlled with the recommended mitigation measures:

Construction Mitigation measures

e Provide appropriate storage of topsoil in an isolated and covered area to prevent its loss in high
solar and runoff.

e Allow only covered transportation of topsoil within the project site.
e Topsoil to be given to nearby agricultural field after taking consent of the landowners/farmers.

e Store hazardous material like diesel and used oil in isolated room and on impervious surface to
prevent seepage into project site soil.

e — Filling and transfer of oil to and from the container shall be on impervious surface.

e Care should be taken with regard to possible changes in soil quality due to human activities, such
as disposal of waste material and domestic effluents on soil of the surrounding area.

e Broken Solar panels will be stored at a designated area on paved surface within the plant with
appropriate safety measures until the same is disposed of to the manufacturer/authorized dealer.

e Septic tanks are to be emptied and collected by contractor at appropriate intervals to avoid
overflowing.

e The sewage generated onsite shall be treated and disposed through septic tanks and soak pits as.
per specifications given in IS 2470: 1995 (Part | and II)

e Re-vegetation shall be done in the area after the completion of construction, in order to reduce the
risk of soil erosion.

182
Operational activities

During operational phase, project activities such as excavation and usage of chemicals such as diesel
and spent oil will be absent except chances of accidental release of used oil from transformer, therefore
impact associated with these activities such as topsoil loss and soil contamination are minimal. Impact
can be considered as insignificant. Improper handling of broken / damaged solar modules may also
lead to soil contamination.

Operational mitigation measures

e Broken Solar panels will be stored at a designated area on paved surface within the plant with
appropriate safety measures until the same is disposed off to the manufacturer/authorized dealer.

e Septic tanks are to be emptied and collected by contractor at appropriate intervals to avoid
overflowing.

e The sewage generated onsite shall be treated and disposed through septic tanks and soak pits as
per specifications given in IS 2470: 1995 (Part | and II)

5.2.3 Noise Quality
The environmental impact anticipated in the project is the increment in ambient noise level due to
various project activities.
Construction activities

The major noise generating sources in the project are vehicular traffic, and construction equipment like
dozer, scrapers, concrete mixers, generators, pumps, compressors, rock drills, pneumatic tools, and
vibrators. The project site is located amongst barren fields with no continuous noise generating sources
in the vicinity of the project site. Assuming, the operation of these equipments is expected to generate
noise in the range of 75 — 90 dB (A) and it can be lowered down from 90 dB(A) to 47 dB(A).

Construction Mitigation Measures

e Regular maintenance of machinery equipment & vehicles in accordance with manufacturers
specifications

e Integral noise shielding to be used where practicable and fixed noise sources to be acoustically
treated, for example with silencers, acoustic louvers and enclosures.

e Use DG set with acoustic enclosure.
e — Restrict major noise generating activities during nighttime 10:00 pm to 6:00 am

e _ Provide personal protective equipment (e.g., Earmuffs) to all workers wherever noise is generated
due to machinery operation.

e Procure low noise generating compressors and diesel generating sets/ DG sets should be placed
in acoustic enclosure.

e Restrict use of horn near school and residential areas by placing signage

e Avoid construction during LF mating season

183
Operational actvities:

Any significant noise generating activity during operation of solar power plant is absent therefore impact
in terms of increment in ambient noise level is not anticipated during the operational phase of the
project.

5.2.4 Water Quality

Construction activities
The solar plant during construction is expected to generate sanitary wastewater, or stormwater.

Improper disposal of wastewater may pollute surface water & land. Considering the extent of impact
outside of project boundary and low intensity, impact is considered as minor significance and following
mitigation measures are suggested to implement:

Construction Mitigation Measures:

e Sanitary wastewater (with domestic sewage) will be discharged to septic tank, will be collected at
intervals, to be arranged by contractor (also discussed under soil impact). Septic tank capacity is
proposed to be 5000 Its, proposed to be emptied twice a month.

e Oil water separators and grease traps should be installed and maintained as appropriate at
refueling facilities, workshops, parking areas, fuel storage and containment areas

Operation Activities

The solar plant in operation phase will generate mainly wastewater from utility operations or stormwater
& some sanitary wastewater. Since dry/robotic cleaning will be used, wastewater will be much less.

Operation Mitigation measures

e Sanitary wastewater (with domestic sewage) will be discharged to septic tank, will be collected at
intervals, to be arranged by contractor (also discussed under soil impact). Septic tank capacity is
proposed to be 5000 Its, proposed to be emptied twice a month.

5.2.5 Water Resources
Construction activities

Project is required to estimate quantity of water required for civil works during construction stage. The
water requirement will be met through tankers supplied by authorized contractors. EPC contractor will
analyze the quantity of water required, AEW will test the water & approve, EPC contractor would buy
water from licensed contractor as per contract. Water requirement for office areas, potable water
required will also be quantified by EPC contractor & approved by AEW.

Considering the limited distribution of impact (within the site), short duration of activities and low
intensity, significance of impact is assessed as Moderate.

Construction Mitigation Measures:

e Construction labour deputed onsite to be sensitised about water conservation and encouraged
for optimal use of water

e Regular inspection for identification of water leakages and preventing wastage of water from
water supply tankers is necessary for efficient utilisation of water

184
e Periodic monitoring shall be carried out to ensure that the wastewater is not finding its way into
ground or surface water.

e Conserve water at all project locations and ancillary facilities and if possible, recycle and reuse
water utilizing every opportunity.

e Wastewater holding tanks / septic tank to be located at more than 500 m away from bore wells
(if any)

Operational activity

As confirmed by AEWIWOPL., it is proposed use of 100% robotic dry-cleaning system for cleaning of
solar panels which will reduce the water requirement of the project. If required, tanker water from
authorised sources will be used on site. Water requirement for domestic use during operation phase
considering 25 employees and workers will be ~ 1.25 KLD @50 Ipcd each). Packaged water will be
purchased for drinking purpose.

Mitigation Measures:

e AEW proposed to install robotic cleaning technique for cleaning of solar PV panels. This will
significantly reduce water consumption during operation phase

e Ensure optimal usage of water viz., storage and reuse of wash water after module washing.

e Water to be used from authorised vendors, potable — packaged water for staff & workers.

5.2.6 Waste including Hazardous Waste

Construction activities:

Solid waste during the construction phase consists primarily of scrapped building materials, excess
concrete and cement, excavated material, rejected components and materials, packing materials
(pallets, crates, plastics etc.) and human waste. As consulted with representative of AEWIWOPL, the
broken solar panels will be properly packed and will be sent back to manufacturer. A small proportion
of the waste generated during construction phase will be hazardous and may include used oil, hydraulic
fluids, waste fuel, grease and waste oil containing rags. If improperly managed, solid and hazardous
waste could create negative impacts on land. Additionally, soil contamination during the construction
phase may result from leaks and spills of oil, lubricants, or fuel from heavy equipment, improper
handling of chemical/fuel storage and wastewater. Such spills could have a long-term impact on soil
quality. Therefore, the receptor sensitivity and impact magnitude are assessed as medium. However,
taking into consideration the impact within site, short duration and moderate intensity, the impact is
considered as Low.

The project has prepared a Waste Management Plan (refer Annexure R) which will be followed during
construction & operational phase. However, key mitigations are discussed below.

Construction Mitigation Measures
Following are the key mitigation measures identified for the project

e Distribute appropriate number of properly contained litter bins and containers properly marked as.
“Domestic & Hazardous Waste".

e All bio-degradable including kitchen waste to be put into humus pit, which can be covered with soil
for composting.

185
Ensure hazardous waste containers are properly labelled and stored onsite provided with
impervious surface, shed and secondary containment system and disposed GPCB authorized
vendors/recyclers.

It is to be ensured that hazardous waste is not stored for more than 90 days
Construction contractor will ensure that no unauthorized dumping of used oil undertaken.

The construction contractor should ensure collection and timely disposal of construction waste
generated debris, concrete, metal cuttings wastes as per the Construction and Demolition Waste
Management Rules 2016;

Transportation vehicles and equipment should undergo regular maintenance to avoid any oil
leakage;

Use of spill control kits to clean minor spills and leaks and workers trained to prevent/contain spills
and leaks during unloading and loading for diesel, oil and used oil.

Labourers will be given training towards proactive use of designated areas/bins for waste disposal
and use of toilets. Open defecation and random disposal of sewage will be strictly restricted.

Municipal domestic waste generated at site to be segregated onsite and ensure proper collection
and handover to local municipal body/ local authority for further disposal;

Workers will be strictly instructed against random disposal of any waste generated from the
construction activity;

Ensure contractual obligation that necessitates broken solar panels being accepted by
manufacturer.

Use a 2-bin system so that food waste and recyclables viz. paper, plastic, glass, scrap metal waste
etc. are segregated and stored in designated waste bins/ containers. The recyclables should be
periodically sold to local recyclers while food waste will be disposed through waste handling
agency.

Operation activities:

During operation phase, the waste generated from project will include domestic solid wastes at SCADA
office building and substation and hazardous wastes like waste oil from DG sets and transformers, and
oil containing jutes and rags. The quantity of hazardous waste generated will be less than construction
stage. Therefore, the receptor sensitivity and impact magnitude is assessed as low and small
respectively.

Operation Mitigation Measures

AEWIWOPL will follow the Gazette notification (no 158 MARCH 5, 2019) of Hazardous and Other
Wastes (Management and Transboundary Movement) Amendment, Rules, 2019.

Use a 2-bin system so that food waste and recyclables viz. paper, plastic, glass, scrap metal waste
etc. are segregated and stored in designated waste bins/ containers. The recyclables should be
periodically sold to local recyclers while food waste will be disposed through govt. approved waste
handling agency.

Ensure broken solar panels are properly & safely packed and sent back to manufacturer or should
be sent back to the authorized vendor for safe disposal.The rejected modules shall be kept by
AEWIWOPL and will be required to be taken back by the manufacturer from AEWIWOPL project
site within 30 days from the date of intimation. However, in case the manufacturer does not comply,

186
AEWIWOPL will then make appropriate arrangement with an authorized vendor for safe disposal
of the modules.

e The hazardous waste (such as transformer waste oil & bottom sludge) generated will be disposed
through GPCB/CPCB approved vendors in accordance with Hazardous and Other Wastes
(Management and Transboundary Movement) Rules, 2016, as amended. The hazardous wastes
will be stored onsite at separate designated covered area provided with impervious flooring and oil
spill control kit will be used for cleaning small spills and leaks.

5.2.7 Ecology
Construction activities

Project construction involves land clearance, levelling, excavation and erection of towers causing loss
of vegetation (like trees, shrubs, ground flora, etc.). The clearance of vegetation will be restricted to the
project site. Minimal clearing of vegetation may also be required for transmission line. Transportation
of construction equipment and construction activities is also likely to disturb faunal species. Human
activity may also result in species avoiding the area.

The proposed solar power plant site is located on agricultural land, predominantly cotton and sorghum
with adjacent patches of grassland. The ground cover occupied by grasses/ sedges and other shrubs/
herbs are mostly seasonal. The project site (footprint area) constitutes only 1.77% of the total AOI.
About 95.58% of the project footprint area constitutes croplands and grasslands which is about 1.3%
of the AOI. Thus, 1.3% of lekking space is being taken up by the project. If the time schedule of project
execution is done as recommended, the project should have minimum impact on the LF.

The proposed solar power plant will result in habitat loss for resident species. There may also be a shift
in small mammal and reptiles during construction. Temporarily, they may abandon the project activity
area during the construction period and migrate to nearby areas. The associated impacts are
anticipated to be minor and for short duration. However, with adequate implementation of suggested
mitigation the impact can be reduced to low.

Habitat loss due to land clearance and human disturbance is particularly critical for the Lesser Florican.
To minimize the loss of habitat for breeding, the Project has redesigned the panel layout, and agreed
to underground the transmission line in the vicinity of the sightings. Panels will be directed and angled
at 14°, south direction, to avoid lake effect and reflection disturbing species flying to the south of the
Project area (in the grassland). Use of the village road that intercepts the grassland area will not be
utilized for delivery of materials during breeding season. Project construction activities will, to the extent
possible, also avoid breeding season. Mitigation measures will reduce impacts to medium.

Construction mitigation measures
The following measures should be considered to mitigate the impact during construction phase due
to the project:

e Transmission line route to avoid habitat/sighting location of LF
«Layout of panels to avoid habitat of LF

e Timing of TL construction activities, including use of village road intercepting LF breeding area, to
be avoided during breeding season

e Regular monitoring of the patch where the Lesser Florican was sighted, every year in the lekking
season.

e Installation work to be avoided in lekking season

187
Angle and direction of panels to avoid lake effect (14°, south direction)

All project activities shall be undertaken with appropriate noise mitigation measures to avoid
disturbance to faunal population in the region.

Activities generating high noise shall be restricted to day time and will be mitigated to minimize
the noise level outside the site boundary.

Movement of construction and transport vehicles shall be restricted to dedicated paths to
minimize any harm to small mammals within the site.

Transportation of construction material shall be restricted to day time hours to minimize noise and
disturbance to fauna in the area.

General awareness regarding wildlife shall be enhanced through trainings, posters, etc. among
the staff and labourers.

No food waste will be disposed/littered in and around project site so that that it does not attract
wild animals.

Strict prohibition shall be implemented on trapping, hunting or injuring wildlife within
subcontractors and shall bring a penalty clause under contractual agreements.

Camp and kitchen waste shall be collected in a manner that it does not attract wild animals.
Temporary barriers shall be installed on excavated areas.

The footprints of the construction activities shall be kept to minimum to reduce disturbance to
flora and fauna.

Laying of transmission lines towards Plant side substation not to be in Lesser Florican breeding
season.

AEWIWOPL will require all contractors to adhere to the Indian National and World Bank Group
environmental, health and safety regulations, policies and guidelines including compliance with a
prohibition on the felling of trees for meeting fuel wood requirements (as part of their contract)

Labour contracts will contain conditions to ensure that illegal felling is not done by the contract
labour.

AEWIWOPL' has to ensure provisions for use of kerosene oil or LPG as the primary fuel by the
labour.

Use of fuel wood as secondary option. This will be sourced from the State Forest Department
and records of procurement and distribution for use will be maintained by the contractor.

A Biodiversity Action Plan will be developed with enhanced mitigation measures as outlined above.

Operational activities

Impacts during operation phase are likely to be restricted to the maintenance activities within the
project site like ground cover clearing under PV arrays and from internal road network within site. Apart
from a relatively small direct loss of habitat, the shading of the soil by the solar panels is likely to
impact reptile composition in these areas, as the shading is likely to alter soil temperatures which has

direct implications for cold-blooded animals. Most reptiles are also sensitive to the amount of pla
cover which is also likely to be affected by the arrays.

int

188
There is potential for avian distraction due to glare/reflection from solar panels. PV solar energy
facilities appear to be an “evolutionary trap” for birds who perceive them to be bodies of water on
which they attempt to land. Insects, the prey of insectivorous birds, are also apparently attracted by
this so-called “Lake Effect.” It might cause fatality or injury as birds contact the hard-solar panels or
surrounding ground as they attempt to land mistaking it for water (Upton, 2014). Directing and angling
of panels has been considered to avoid this impact to the extent possible. Collision & electrocution of
avifauna is another impact on avifauna which is discussed below.

Collision Risk

The risk of collision with power lines represents an important and increasing concern worldwide and
cause avian mortality (Smidt et al 2019; Manville 2005; Rioux et al 2013). Collisions with power lines
are studied and confirmed cause of bird mortality in many countries (Alonso& Alonso 1999, Rubolini et
al. 2005, Derouaux et al. 2012, Galiset al. 2016, Bernardino et al. 2018) and may have fundamental
negative impact on endangered and reduced populations on the local level (Crowder 2000, Drewitt &
Langston 2008, Shaw et al. 2010, Raab et al. 2012).

Arange of factors influence the risk of bird mortality:

1. Species-specific morphology and biology; birds with larger body sizes and high wing span, birds
flying in flocks and/or in low light, birds with limited visual capacity, birds distracted while engaged
in hunting/breeding behaviours, younger and more inexperienced birds and migrants not familiar
with the landscape may all be at increased collision risk.

2. Landscape and topography, e.g. siting power lines near or crossing important areas or flyways used
by birds may increase collision risk. Geographical conditions of the site influencing the resulting
degree of risk of collision are above all the character and composition of the landscape. Open, flat
land with low vegetation enables birds to fly low and close to the terrain, seeking out sources of food
and resting places. As a result, they may tend to have reduced levels of concentration on potential
obstacles such as electric power lines.

3. Weather, e.g. strong winds, fog, or heavy rain may force birds to lower their normal flight heights,
affect flight control and reduce visibility and therefore reduce ability to avoid collisions.

4. Technical aspects, e.g. spacing of conductors (the current-carrying wires) and the availability of
perches affect electrocution risk. Earth wires (sometimes called the static or ground wires, which
protect the power line from lightning strikes) are thought to be responsible for a much higher rate of
collisions than the thicker, often bundled conductor wires. This is because they are harder for birds
to see and are typically positioned at the top of the wire array, putting them in the flight path of birds
which have taken avoiding action to fly over the conductors.

Vantage point (VP) watches are a means of quantifying, for bird species of conservation importance,
flight activity that takes place within the wind farm envelope, with the principal aim of determining the
likely collision risk (Scottish Natural Heritage Guidelines 2009). From data gathered in the rapid bird
survey, 68 species of resident and migratory birds were recorded from vantage point surveys covering
the study area (combined data from both surveys), amongst which 14 species are at a high risk of
collision and electrocution (High flying and soaring) with transmission lines. Other than the birds
recorded during VP the birds that are recorded during line transects, point counts and during survey
that are at a high risk of collision with transmission line are Shikra, Osprey, Red-naped Ibis, Painted
Stork, Black-headed Ibis, Montagu’s Harrier and Lesser Whistling Duck.

189
Table 5-3: Species recorded from vantage points that are at high risk of collision

a

1 Black-headed Ibis 3
2 Black-winged kite 4
3 Booted Eagle 1
4 Common Kestrel 1
5 Eurasian Marsh Harrier 4
6 Eurasian Spoonbill 1
7 Glossy Ibis 3
8 Hen Harrier 1
9 Indian Spot-billed Duck 2
10 Knob-billed Duck 2
11 Lesser Florican 1
12 Oriental Honey Buzzard 2
13 Short-toed Snake Eagle 1
14 White-eyed Buzzard 1

The group most susceptible to collisions and therefore at greatest risk are the large, heavy bird species
(Janss 2000, Janss & Ferrer 2000, Rubolinietal. 2005, APLIC 2012, Barrientos et al. 2012) and certain
specific orders of birds, e.g. Anseriformes, Ciconiiformes, Gaviiformes and Pelecaniformes (Bevanger
1998). The biometry of birds recorded in the field survey that are at a high risk of collision with
transmission line are given in Table 5-4.

Power lines located between feeding and roosting areas of flocking birds may present an increased
collision risk. Birds recorded from the study area during the field survey that fly in groups and are ata
high risk of collision with transmission line are Chestnut-bellied Sandgrouse, Egrets, Swallows and
Martins and Cormorants.

Installation of visual markers, use of bird guards and bird spikes in the transmission line has proven
effective in deterring/diverting birds away from the transmission lines (Le et al. 2009; Slater and Smith
2010; Tracy et al 2012) and are recommended for the project.

Table 5-4: Bird Biometric for Collision Risk Assessment

- se _ ae
0.5 8

Lesser Florican 0.35
Black-winged Kite 0.33 0.83 15
Common Kestrel 0.36 0.69 18
Indian Spotted Eagle 0.6 15 300
Short-toed Snake Eagle 0.66 1.9 100
White-eyed Buzzard 04 0.93 75
Oriental Honey Buzzard 0.6 1.35 120

190
Eurasian Marsh Harrier 0.48 1.25 75

Hen Harrier 0.45 1.125 75
Booted Eagle 0.49 1.255 300
Montagu's Harrier 0.45 1.125 100
Osprey 0.55 15 150
Shikra 0.36 0.69 50

Knob-billed Duck 0.66 1.32 125
Indian Spot-billed Duck 06 0.9 100
Lesser Whistling Duck 0.42 0.84 100
Glossy Ibis 06 1.15 120
Red-naped Ibis 0.68 1.15 100
Black-headed Ibis 0.75 12 150
Painted Stork 0.965 16 225
Eurasian Spoonbill 0.83 1.25 200

Physical features of a place such as a big tree plays a big role in bird flight, visibility and movement and
therefore is an important factor in collision. Birds have a general tendency to look downwards, and thus
for certain species the space ahead of them becomes ‘blind zone’ (Martin & Shaw 2010, Martin 2011).
Tall tree growth that they use as perch in the vicinity of power lines may alert such birds to the potential
obstacle (Bevanger & Broseth 2004, APLIC 2012). Based on a review during VP, PC and LTs, as
outlined in Table 5-5, there are few trees of sufficient height to provide such alert.

Table 5-5: Big Trees near Vantage Points, Point Counts and Line Transects

; Trees
Kataria .
‘Average village Bholoweda
Trees height +9
village
waterbody
(PC 03)
White Babool (Leucaena leucocephala) 3.5 Fabaceae 1 1
Copperpod Tree (Peltophorum 4 Fabaceae J J y
pterocarpum)
Shisham, North Indian rosewood 55 Fabaceae J
(Dalbergia sissoo)
Gum Arabic Tree (Vachellia nilotica) 45 Fabaceae y 1
Rain Tree (Samanea saman) 7 Fabaceae 1
Pongame Oiltree (Millettia pinata) 3 Fabaceae
Flame-of-the-forest (Butea monosperma) 6 Fabaceae 1
Eucalyptus (Eucalyptus sp.) 5 Myrtaceae 1
Algaroba (Prosopis juliflora) 3 Mimosaceae
Siris Tree, Woman's Tongue (Albizia . ;
6 Mimosaceae v
lebbeck)
Neem (Azadirachta indica) 55 Meliaceae 1 1 1
Banyan Tree (Ficus benghalensis) 2 Moraceae 1 1

191
Cluster Fig (Ficus glomerata) 45 Moraceae v

Sacred Fig (Ficus religiosa) 5 Moraceae 1

Overhead power lines pose the biggest direct threat to birds (BHNS Report, 2015). Collisions most
often occur with the overhead static wire, which may be less visible than energized conductors due to
its smaller diameter. Power line spans in collision risk areas may be marked to make the wires more
visible to flying birds. Installation of visual markers, use of bird guards and bird spikes in the
transmission line has proven effective in deterring/diverting birds away from the transmission lines.
Such diverters will be installed on the entire length of transmission line between the PSS and GSS.

Electrocution

Avian electrocution occurs when a bird’s wingspan completes a circuit between energized and/or
grounded structures, conductors, hardware, or equipment (Avian Power Line Interaction Committee
2006).

Erection of electrified towers could pose electrocution risks to certain bird species particularly those
that perch on them. Raptor species reported in the project area tend to roost by perching on electric
poles and are at higher risk of electrocution as they have larger body sizes and wing spans. The
baseline status of the birds clearly suggests that four Schedule-I species of birds were observed in
the study area - Indian Peafowl (Pavo cristatus), Eurasian Spoonbill (Platalea leucorodia), Osprey
(Pandion haliaetus) and Lesser Florican (Sypheotides indicus). As per |UCN red data book, Lesser
Florican (Sypheotides indicus) is Critically endangered. Following table illustrates the bird biometry of
species in context of electrocution risk.

ird Biometric for Electrocution risk

Conservation

status
Critically
Lesser Florican 0.5 0.35 8 Endangered
(CR)

Black-winged Kite 0.33 0.83 15 io. concem
Common Kestrel 0.36 0.69 18 Least concern
Indian Spotted Eagle 0.6 1.5 300 Vulnerable (VU)
Short-toed Snake Eagle 0.66 1.9 100 Least concern
White-eyed Buzzard 04 0.93 75 Least concern
Oriental Honey Buzzard 0.6 1.35 120 Least concern
Eurasian Marsh Harrier 0.48 1.25 75 Least concern
Hen Harrier 0.45 1.125 75 Least concern
Booted Eagle 0.49 1.255 300 Least concern
Montagu’s Harrier 0.45 1.125 100 Least concern
Osprey 0.55 1.5 150 Least concern
Shikra 0.36 0.69 50 Least concern
Knob-billed Duck 0.66 1.32 125 Least concern
Indian Spot-billed Duck 0.6 0.9 100 Least concern
Lesser Whistling Duck 0.42 0.84 100 Least concern
Glossy Ibis 0.6 1.15 120 Least concern

192
Red-naped Ibis 0.68 1.15 100 Least concern
Near Threatened

Black-headed Ibis 0.75 1.2 150 (NT)
Painted Stork 0.965 1.6 225 Near Threatened
Eurasian Spoonbill 0.83 1.25 200 Least concern

The Government of India is Signatory to the Convention on Conservation of Migratory Wild Animals
(CMS) since 1983. The CMS aims to conserve terrestrial, aquatic and avian migratory species
throughout their range. It is an intergovernmental treaty, concluded under the aegis of the United
Nations Environment Programme (UNEP), concerned with the conservation of wildlife and habitats on
a global scale. India also signed the Convention on Migratory Species (CMS) Memorandum of
Understanding on the Conservation of Migratory Birds of Prey in Africa and Eurasia (Raptors MoU)
which entered into effect in the country on 1 April 2016. Signatories to the Raptors MOU commit to
adopting and implementing measures to conserve migratory birds of prey and their habitats, for
example, by: (i) providing a legal framework to protect migratory species and a network of habitats and
sites along their flyways; (ii) identifying important habitats, congregation sites and favoured routes; (iii)
supporting relevant research and monitoring of populations, sharing results internationally; and (iv)
developing cooperative international projects and initiatives to promote effective conservation efforts.

At the 13th CMS Conference of the Parties (COP) in 2020, Resolution 10.11 “Power Lines and Migratory
Birds” was adopted. This is the latest of a number of COP resolutions, recommendations and position
statements and urges Parties to implement Guidelines on How to Avoid or Mitigate Impact of Electricity
Power Grids on Migratory Birds in the African-Eurasian region (the Guidelines). The Guidelines offer
various technical and legislative approaches for avoiding or mitigating the impact of electrocution and
collision of migratory birds across the African-Eurasian region as well as suggestions for assessing and
monitoring the effectiveness of mitigation and preventive measures. Relevant to the current
assessment, the Guidelines contain recommendations to mitigate electrocution risks from power lines
through: (i) increasing separation between energized and grounded components larger than the wrist-
to-wrist or head-to-foot distance of a bird; (ii) insulating energised parts and/or using suspended
insulators; and (iii) applying perch management techniques. Resolution 10.11 notes that the
recommendations in Resolution 7.4 “Suggested Practices for Bird Protection on Power Lines” remain
valid.

It is understood that TL towers shall have 220 kV AL 59 conductor and each tower shall have porcelain
insulator and connection at each tower point shall be through jumper conductor.

In the design of the transmission tower, the insulator will be between the Tower and Live Conductor as
per Indian Electricity Rule (IE rule) and Directorate of Electrical Safety-Chief Electrical Inspector to
Government Standard (CEIG standard) and there will be a wide gap between the Live conductor and
Earth that is TL Tower. The horizontal separation distance between energized components (conductor)
from the transmission tower is approx. 5.15 m. Further, the vertical separation distance between 2
conductors of transmission line is approx. 5.32 m. The design follows the generic/standard design for
such towers in India which is approved by statutory authorities. AEW will not be able to amend the
design of the transmission line in any way. Design of the transmission tower is provided below. Also,
proper Porcelain Insulators being used in 220KV circuit with proper creepage minimizes risks
associated with electrocution based on the separation between energized and grounded components.
It is also confirmed that there are no oil filled electrical equipment envisaged to be used in the
transmission line and the Equipment suppliers have confirmed that the oil filled electrical equipment
(including transformers) to be utilized in the subsation will not contain polychlorinated biphenyls.

193
Figure 5-1: Design Drawing of Transmission Line Tower

ry

+ ~
a i
% ae
»
as “
f be: %
5 =

4

Noting the species of conservation status in Table 5-6 above, none of the species will have potential
risk of electrocution as their wingspan is less than the distance between energized & grounded
components (as per design of the TL tower).

As noted above, IE and CEIG standard of design is followed, with AEW having limited ability to modify
the design. A monitoring program which includes weekly carcass counts along the TL will be
implemented for the first 2 years of operations to confirm if other adaptive mitigation may be required.

Cumulative impacts

There are five existing transmission lines within 1.5 to 2.5 kms in south and west of the patch where
Lesser Florican was sighted (depicted in Table & figure below). All these are leading to fragmentation
of the air space and have a cumulative impact on species migrating through or using the area for

breeding, feeding or nesting.

Table 5-7: Transmission lines in the wider area
Type of TL

Existing T

North of LF sighting

Company

Juniper

Double circ
24m height

220 Kv,

ance from LF
ighting patch
980 m

South of LF sighting

Chorania Gantry

Double circuit 220 Kv,
24m height

50m

poles are casted

24m height

South of LF sighting Chorania Gantry Double circuit 220 Kv, 790 m
24m height
TL not yet commissioned but | Getco Double circuit 220 Kv, | Through the patch where

LF was spotted

194
Proposed Line 3 (Alternative Double circuit 220 Kv, 150 m in North
route proposed) 24m height

Proposed Line 2 (Alternative Double circuit 220 Kv, 150 m in North
routes proposed) 24m height

Proposed Line 1 Double circuit 220 Kv, 780 m South
(Alternative routes proposed) 24m height

During operation, the physical presence and electricity transported by the project will represent a
potential source of impact on avian species. Considering the number of existing and proposed
transmission lines, the project poses a discernible but minimal incremental increase in the magnitude
and significance of impacts from the transmission lines for migratory and water birds. To minimize this

incremental impact, AEW will install bird diverters and underground part of the transmission line.

195
eget
(AEN Popes Sout
+ AEN Pape TL Roe?
ON Popes TLR 3
0 FEW Tene 5 Lceen

atrgTL
2 sagt
2 Eeea Ur eae)
+ Ease Ler pee)
+ Eater ge)
5S EatagT Ueber ae
[JSON OLDLand sap
Anger
Ss tnd ea
> PRO MOKVAEW NTR
4s PRO ZKVCHORAIAGATFY WAR 2
4 Preaat arene Tova
& UnconmasinedT.

196
Operational mitigation measures

e Bird diverters are required on all capacity lines and the project is required to install them on the full
length from PSS to GSS.

e Ensure adequate distance (5.15mts) between grounded and energized components to avoid
electrocution of birds.

e Monitor bird mortality due to electrocution and collision with powerlines, poles, transformers,
switchyards, fencing etc.

e Person involved in monitoring shall walk or drive all along the powerline and record if any bird
electrocution or collision occurred or any other animal mortality has occurred.

e Evidence of feathers, bones, carcasses etc. lying under the transmission line or towers shall be
considered as mortality.

e Mortality shall be recorded with place (pole number), date, time, photograph (taken from various
angles).

e Vegetation clearing through brush cutting for maintenance activities shall be done manually
wherever possible.

e Any cleared areas which do not have some vegetation cover to protect the soil shall be re-
vegetated with locally occurring species and monitored to ensure recovery is taking place.

e Vegetation that needs to be reduced in height shall be mowed or brush-cut to an acceptable
height, and not to ground level except where necessary.

e General awareness regarding wildlife shall be enhanced through trainings, posters, etc. among
the staff and labourers.

e Sites must be fenced to keep large ungulates and carnivores out of the area. This will reduce
wildlife damage to facilities and will aid in avian mortality surveys.

e Solar panels shall have an anti-reflective coating to minimize the light reflecting off of the panels
so that there is very less impact due to glare from the panels.

e Direction and angle of the panels are fixed at 14°, south direction to minimize glare.

e Any dead animals/carcass shall be removed in time from the site so that it does not attract
movement of raptors

e Training of local staff and security guards for spotting of bird carcass and reporting the same.
This will help to ensure the strategic actions when the species are spotted in the region.

e Regular monitoring of the patch where the Lesser Florican was sighted. Weekly Carcass count
monitoring is to be undertaken along the TL for the first 2 years of operation.

Impact on KBA, Protected areas around project sit
The Bhal area is the closest, about 15 km from project site. However, the project site being only 346
acres covering no prominent grasslands, the project poses low risk to the Lesser Florican. There is a
high probability of the Lesser Florican population from Velavadar National Park, locally migrating to the
other areas of the Bhal region in general and to the nearby grassland patches of the KBA.

5.2.8 Socio-economic Impact

Key Social Impacts

Socio-economic impact assessment is designed to assist in making decisions that promote long-term
sustainability, including economic prosperity, a healthy community, and social wellbeing. To assess and
understand the social impacts associated with the project, social indicators have been identified and
analysed.

(A) Loss of Land/ Livelihood Conflict

Construction Phase:

Private land in the project impacted area is predominantly used for agriculture. Large portion of the land
remains dry in most part of the year. Land leasing will not result in any physical displacement, the land
sourced for developing the project is unirrigated rainfed agriculture land. As discussed in the earlier

subsection, agriculture is not extensivedue to lack of irrigation. And as reported by during the
consultation with the landowners, average earning of a good season from their land parcel leased for

197
project was INR. 8000-12,000 /acre /annum. And by leasing the land to the project the landowners were
able to make assured income through yearly lease rental of INR. 33,500/Acre/Annum for 29 years & 6
Months with 5 % escalation for every three years. The agriculture workers reported to have reduced
agriculture activities due to the development of solar project are not primarily dependent on the piece
of project site land. Moreover, the project will generate number of direct and indirect employment
opportunities in the neighboring villages both during construction and operation phase, the work
includes various construction works during the construction phase and during operation phase like
grass cutting, module cleaning, panel tilting works, deployment of security staffs etc. With respect to
proposed transmission line, Right of way and payment of compensation will be decided following due
criteria as per the Guidelines issued by Ministy of Power on Right of Way for Transmission lines dated
15" Oct 2015. Transmission towers are proposed to be erected on the private land through negotiation
on voluntary basis. Hence, taking the distribution of impact as within site for short duration and low
intensity, the impact significance can be termed as Moderate.

Mitigation Measures:

Considering the limited employment opportunity in project area, the solar power plant development in
the study area can be considered as a major economic opportunity. Since the land lease process will
have moderate economic impact, we recommend the following to optimize the benefit for local
communities.

e Providing preference for livelihood opportunities to the families who were directly or indirectly
dependent on the project site land.

e Providing training and assistance to upgrade the agricultural pattern and improve their farm yield.

e Developing a Livelihood Restoration Plan for agricultural laborers to enhance the livelihood income.
Considering the possibility that some agricultural workers may have moved temporarily to other
villages in search for livelihood opportunities, the plan will include provision for availing the support
at a later date.

e Prepare a Stakeholder Engagement Plan

e Prepare a Resettlement Framework for the land transaction activities for the transmission line and
to determine compensation for ROW

e Develop a Community Grievance Redress Mechanism and ensure that this is properly
disseminated to all landowners and residents in the two villages.

Operation Phase:

There would not be any loss of land during operation phase, hence the impact can be taken as No
Impact.

Mitigation Measures:
e Based on need assessment, CSR initiatives should be implemented in the project affected villages.
e Community development plan should be implemented.

e It should be ensured that employment is given to the locals with respect to their capacity and skills,
wherever possible.

e Grievance Redressal mechanism should be followed onsite. Complaints from the locals should be
timely registered, investigated and resolved.

(B) Local Job & Economic Opportunity
Construction Phase:

198
The project will create job opportunities for local people. This will depend on the skill availability and
willingness to do work, thus exact number cannot be confirmed in this stage. The impact significance
can be termed as “Positive”.

Considering the sensitiveness associated with the engagement of child, forced labour, AEWIWOPL has
laid down policies through which it demonstrates compliance to all of the above factors. Its contractors
should be made aware of all its policies for labour requirements and incorporated in their contracts prior
to the starting of the project. AEWIWOPL need to monitor the implementation of the policies on regular
basis.

Mitigation Measures:

e Employment will be provided to local people wherever possible, especially as unskilled construction
workers and security guards.

e AEWIWOPL should prepare a Labor Management plan that includes:
o Local recruitment process

o Worker's rights such as non-engagement of forced and child labour, gender equity,
non-discrimination on employment and opportunity and freedom to express their views,
among others.

o Monitoring of performance of contractors and subcontractors
o training activities on health and safety issues involved in the project
e Preparation of Local Procurement Plan to provide additional income to local businesses.

e AEWIWOPL through its contractors should ensure that labour is being adequately paid by
contractors. Also, ensure that wage is being paid as per the requirement of minimum wages act.

e AEWIWOPL through the contractor will inform the labour about emergency preparedness plan and
communication system to be followed during emergency.

Operation Phase

Mitigation Measures:

Local employment and local procurement will be observed. All sand, cement, water, aggregates,
construction consumables will be procured locally

HR Policy promoting workers rights and core labor standards will be adopted.
(C) Community Property Resource

During the project construction phase, there might be some sharing of resources by the villagers and
the workers working on the project site. To an extent feasible this should be avoided to prevent potential
conflicts between the project and the community. The movement of heavy vehicles and machineries
might lead to conditions like disruption of electric wires and telephone wires in the project area and
along transportation routes. All these damage utilities should be repaired/replaced to normal conditions,
at the earliest. An account of the damage to the community resource should be documented and the
root cause analysis should be carried out. The findings of the root cause analysis should also be
documented and discussed with the agency/agencies found responsible for the incident. No water
should be extracted from surface water bodies which are used by the community for drinking or
domestic purpose. Any vacant or barren land, not assigned for project, should not be used for storage
of fill/construction material, wastes, etc.

199
Mitigation Measures:

Responsibility: AEWIWOPL would take responsibility for construction of the road before the existing
road is diverted / closed for use by villagers. AEWIWOPL (through the implementing
agency/contractors) should start the process of dialogue with the community to decide on the alignment
of the road and fix up the likely timeline for the construction.

AEWIWOPL and its contractors should ensure that the sharing of community resource is minimized by
organizing necessary support infrastructure/facilities within premises. However, in case where sharing
would be essential AEWIWOPL and/ or their contractors should have an agreement with the Gram
Panchayats for the sharing of the resource. In case of damage to community property AEWIWOPL
including its contractors should ensure that it is repaired or replaced to the satisfaction of the community
at the earliest. AEWIWOPL should maintain documentation of all incidents of damages to the
community property. All cost for repair/replacement should be borne by AEWIWOPL.

As part of the Environmental and Social Management System, a system should also be developed for
recording such incidents and tracking the incident till it is closed to the satisfaction of the community.

(D) Cultural & Behavioural Conflict

Construction Phase:

It has been estimated that 150 nos skilled workers, 300 nos of unskilled manpower will be involved
during the peak construction. Labour accommodation facility will not be developed nearby to the
construction site as labour will stay in rented quarters in nearby villages and towns. And it is reported
that AEWIWOPL will instruct contractors and their subcontractors to give preference to hire unskilled
labourers from nearby villages during the construction phase.

There may have some chances that conflict between the migrated labours and the local community
arise. Considering the possibilities of such conflicts and the existing situation the distribution of impact
is local, duration is short, and intensity is low, the impact significance can be termed as “Low”.

Mitigation Measures:

* Local people will be preferred for employment wherever possible, especially as unskilled construction workers
and security guards

e Labor Management Plan should include code of conduct and policies on migrant workers

* Organize programs on education and awareness raising for workers

e AEWIWOPL will monitor and supervise to avoid any conflict between migrated labour and local
community.

e Any waste generated during the construction phase should be properly managed to avoid any
conflict with locals.

e During the construction phase efforts will be made to engage with the community through the
Panchayat Raj Institution (PRI) representatives and key identified leaders of the community at each
project area villages.

e AEWIWOPL shall conduct internal audits on the performance of contractors and subcontractors

e Adequate training on Grievance Redress Mechanism and its procedures to be given to all workers
at site.

(E) Labour Accommodation (Offsite)
Construction Phase

200
“Housing provided to workers as part of the employment contract should meet certain minimum
specifications in respect of the nature and standard of the accommodation and facilities to be made
available as per the guidelines and standard of EBRD. Accommodation facilities like drinking water,
canteen and cooking facility sanitation, bed arrangements, toilets facility medical facility and leisure and
social entertainment and nutrition and food safety should be provided to the workers/labours in the
labour camp/ accommodation set up in the project site.” 1°

Under the proposed project, there are no labor camp has been proposed to be developed. However,
rented houses from the nearby village / town will be provided to the skilled workers. AEW will make
necessary arrangement to transport the workers from the guesthouse to site through four wheelers
(jeeps / car / van). The unskilled workers are proposed to be hired from the local villages. The rented
apartments / guesthouse shall be as per European Bank for Reconstruction and Development (EBRD)
standards.

e Adequate supply of safe potable water.
e — Sanitation facilities
e Adequate arrangements for comfortable and secure living within the sleeping room

e Arrangements for secured locker etc. for safe keeping of the individual and personal belongings.
which can be locked by the occupant to ensure privacy.

e Common Hygienic dining rooms, canteens or mess rooms, located away from the sleeping areas.

e There must have arrangements for safeguard of health issues and immediate arrangements for
addressing accidental incidents.

e Establish a workers’ grievance redress mechanism

Mitigation Measures:

e During the site visit, the project is in its early development phase and land leasing is undergoing.
Preference will be given to hire unskilled labours locally therefore reducing the requirement of
labour camp. No onsite labour camp will be constructed for migrant labour. Labour will be
accommodated in rented quarters in nearby villages and towns for migrant labours till the
completion of construction phase. As informed, all the basic amenities such as drinking water,
kitchen, toilets are being provided in the rented guesthouse/ quarters.

e Development of Workers’ Accommodation Management plan that includes the following:
o Setting up of accommodations and living condition
o Water supply
o Waste disposal
o Medical facilities
o Cooking, dining and other facilities
o Health and safety management
o Security
o Community relations, health and safety
o COVID-19 Control Plan

o Monitoring and Reporting

13 Source: Labour Accommodation Standards, EBRD

201
Provision of furnished container (portable office container) with the required facilities, like toilet
blocks and kitchen, centralized dining etc. will be made as per the requirement of onsite staff of
AEWIWOPL.

Drinking water needs during the construction phase will be met via local tankers/approve vendors.
In operational phase, packet water will be made available for the drinking purpose.

AEWIWOPL will formulate their own Environmental Social Management System (ESMS).
Following that an Emergency Preparedness Plan to deal with health and safety issues during
project life cycle of a Solar Power Plant will be built.

AEWIWOPL will ensure that they will abide by the policy of safeguarding all issues regarding the
health and safety of the workers who are working under the Projects.

5.2.9 Occupational Health and Safety

Construction activites

Occupational Health and safety hazard associated with project activities (during construction) in solar
power plants are identified as follows.

Fall from height: Construction workers involved in the installation of solar panels exposed to fall
distances of 6 feet or more must be protected from falls.

Crane & Hoist safety: Fatalities and serious injuries can occur if cranes are not inspected and used
properly.

Solar energy workers are exposed to potential electrical hazards present in their work environment,
which makes them more vulnerable to the danger of electrocution and arc flash hazards. Workers
may be exposed to electric shocks and burns when hooking up the solar panels to an electric
circuit.

Solar energy workers often work in very hot weather where hazards include dehydration, heat
exhaustion, heat stroke, and death. Employers should monitor employees and workers should be
trained to identify and report early symptoms of any heat-related illness. Workers may also be
exposed to extreme cold weather conditions and should be protected from such conditions.
Possible injuries associated with working with transmission line laying.

Accidents during cutting, chipping and piling.

Physical injuries: These can occur when workers involved in loading/unloading activities don’t
adhere to proper ergonomics discipline. Injuries like muscle strain, ligament tear, slip disc can occur
which may prove to be fatal.

Trip and fall hazards: The injuries are like those discussed under working at height. They occur
when workers trip over/fall when debris etc. lies in the walkway/ passages.

Diseases due to unhygienic condition: It should be ensured that proper and adequate number of
toilets are constructed for the labourers so that hygienic conditions prevail in the site area.
Violation of privacy and dignity of women involved: There can be a violation of the privacy and
dignity of the women involved in the work force if there is no enclosed or exclusive provision for
women. AEWIWOPL following their Environment, Health and Safety (“EHS”) Management Policy
and abide by the IFC Principles and Standards will ensure that the dignity and privacy of women is.
maintained through separate and protected provision for Sanitation Facilities during operation
phase of the project as well as in other future projects of AEWIWOPL.

Construction Mitigation Measures

All materials will be arranged in a systematic manner with proper labelling and without protrusion
or extension onto the access corridor.

Loading and unloading operation of equipment should be done under the supervision of a trained
professional.

There should be periodic training to educate the workers for proper use of PPE’s.

202
Operation acti

There should be proper monitoring system to ensure that each and every individual labourer are
using the PPEs properly.

Excavated areas should be temporarily fenced to avoid access to outsiders

Electrical and maintenance work should not be carried out during poor weather and during lightning
strikes;

Electrocution and firing due to short-circuit: It should be ensured that proper training be given to
workers before the initiation of any project activity as well as the workers wear their appropriate
Personal Protective Equipment (PPE) viz. helmets, safety jackets, safety shoes, goggles, gloves
etc. as per their nature of work involved.

Permitting system (Permit to work) should be implemented to ensure that cranes and lifting
equipment is operated by trained and authorized persons only;

Appropriate safety harnesses and lowering/raising tools should be used for working at heights
Safe drinking water supply should be provided for the workers;

An up-to-date first aid box should be provided at all construction sites and a trained person should
be appointed to manage it;

As measure from snake bite, it is to be ensured that the nearest hospital has the required
immunoglobulin. Route map & contact details of the hospital to be provided.

All equipment should be turned off and checked when not in use

Fire extinguishing equipment should be provided in adequate number on site to handle any possible
fire outbreaks.

Accident reporting and monitoring record should be maintained.

Display of phone numbers of the city/local fire services, etc. at site should be done.

The labour engaged for working at height should be trained for temporary fall protection devices.
There should be arrangement for hygienic and sanitation facilities for all the labourers working in
the site. Provision of the Contract Labour Rules, 1971 require the operator of a construction site to
provide adequate sanitation facilities to worker within the site premises (1 toilet for every 25 males
& 25 females & water availability by means of tap or where conveniently accessible).

There need to have enclosed and exclusive provision for women to protect the privacy and dignity
of the women involved in the work force.

A safety or emergency management plan should be in place to account for natural disasters,
accidents and any emergency situations. The nearest hospital, ambulance, fire station and police
station should be identified in the implemented emergency management plan.

AEWIWOPL should inform the labour about Emergency Preparedness Plan (EPP) and
communication system to be followed during emergency.

Trainings & Toolbox talk have to be implemented.

Occupational health and safety hazards specific to electric power transmission and distribution projects
primarily include:

Live power lines

Working at height

Electric and magnetic fields
Exposure to chemical

Operation Mitigation measures

Prevention and control measures associated with live power lines include:

Only allowing trained and certified workers to install, maintain, or repair electrical equipment;
Deactivating and properly grounding live power distribution lines before work is performed on, or in
close proximity, to the lines;

Ensuring that live-wire work is conducted by trained workers with strict adherence to specific safety
and insulation standards.

Qualified or trained employees working on transmission or distribution systems should be able to
achieve the following
o Distinguish live parts from other parts of the electrical system

203
o Determine the voltage of live parts
o Understand the minimum approach distances outlined for specific live line voltages
e Ensure proper use of special safety equipment and procedures when working near or on exposed
energized parts of an electrical system
e Workers should not approach an exposed energized or conductive part even if properly trained
unless:

o The worker is properly insulated from the energized part with gloves or other approved
insulation; or,
o The energized part is properly insulated from the worker and any other conductive object; or,
o The worker is properly isolated and insulated from any other conductive object (live-line work).
e Prevention and control measures for working at height include:

o Testing structures for integrity prior to undertaking work; Implementation of a fall protection
program that includes training in climbing techniques and use of fall protection measures;
inspection, maintenance

o Safety belts should be of not less than 16 millimeters (mm) (5/8 inch) two-in-one nylon or
material of equivalent strength. Rope safety belts should be replaced before signs of aging or
fraying of fibers become evident;

o When operating power tools at height, workers should use a second (backup) safety strap; -
Signs and other obstructions should be removed from poles or structures prior to undertaking
work;

e Occupational EMF exposure should be prevented or minimized through the preparation and
implementation of an EMF safety program including the following components: -

o Identification of potential exposure levels in the workplace, including surveys of exposure levels.
in new projects and the use of personal monitors during working activities;

o Training of workers in the identification of occupational EMF levels and hazards;
Establishment and identification of safety zones to differentiate between work areas with
expected elevated EMF levels compared to those acceptable for public exposure, limiting
access to properly trained workers;

o Implementation of action plans to address potential or confirmed exposure levels that exceed
reference occupational exposure levels developed by international organizations such as the
International Commission on Non-lonizing Radiation Protection (ICNIRP), and the Institute of
Electrical and Electronics Engineers (IEEE).

. Occupational exposures to chemicals: Primarily include handling of pesticides (herbicides)
used for right-of-way maintenance, and exposure to PCB in transformers and other electrical
components

5.2.10 Emergency Preparedness

Emergency Identification: The Emergency Preparedness Plan/ERP will have defined nature of
emergencies that can be encountered during construction & operation of a solar farm. Requirements of
an Emergency Control Centre (ECC), firefighting facilities and medical facilities as applicable, will be
detailed out. Roles and responsibilities of personnel at site, communication channel to be followed, and
procedures for different emergencies will also be detailed. AEWIWOPL should ensure that Its EPC
contractor identify construction and operation phase of first aiders and fire fighters, display of
emergency numbers onsite etc.

Construction Phase hazard includes natural hazards, ERP to be evolved for both stages separately viz
construction stage and operation stage. Some of the foreseeable hazards during construction stage
could be fire, major accidents during transportation and handling of construction material, and erecting
activities.

204
Similarly, operation stage hazards could be fire, electrocutions, structure failure etc. EPC contractor
has to identify such hazards evolve ERP for operation stage accordingly.

ERP: Construction and Operation Stage Measures

EPC Contractor(s) will develop the Emergency Response Plan (ERP) in accordance with local
emergency response regulations and standards, this is to be approved by AEWIWOPL. Contractor(s)
will include the Emergency Response Plan in contractor's Project Safety Plan. Contractor(s) will train
all contractor representatives on the provisions of the Emergency Response Plan. The ERP would be
specific to the final site layout and location of site components and implemented to provide an integrated
procedure for response to oil and hazardous materials spills, plant evacuation, medical/fire/law
enforcement, and severe weather emergencies. The ERP would be consistent with applicable laws and
regulations governing such emergencies.

An Emergency Preparedness and Response Plan needs to be prepared covering construction and
operation stage both that is commensurate with the risks of the facility and that will include the following
basic elements:

Emergency Organisation structure: define responsibilities at different level and function to ensure
coordinated action during emergency including declaring emergency and closing emergency.

Worker notification and communication: Alarm bells, visual alarms, or other forms of communication
to be used to reliably alert workers to an emergency. Also, Testing warning systems.

Fire Services - The level of local firefighting capacity and whether equipment is available for use at the
facility in the event of a major emergency or natural disaster is to be looked at. If insufficient capacity is
available, firefighting capacity should be acquired that may include pumps, water supplies, trucks, and
training for personnel.

Medical Services - First aid attendants for the facility, first aid treatment as well as suitable medical
equipment to be ensured prior to transportation to hospital.

Availability of Resources- Maintaining a list of external equipment, personnel, facilities, funding,
expert knowledge, and materials that may be required to respond to emergencies. Tracking and
managing the costs associated with emergency resources.

Contact List - Developing a list of contact information for all internal and external resources and
personnel. The list should include the name, description, location, and contact details (telephone, email)
for each of the resources, and be maintained annually.

Training and Updating: Identify training needs based on the roles and responsibilities, capabilities and
requirements of personnel in an emergency. Develop training Plan.

Provide training exercises to allow personnel the opportunity to test emergency preparedness.

The impact significance can be taken as “Low”.

5.2.8 Community Health & Safety

Construction Phase

During construction phase, various project components such as transmission cable laying, switchgear,
internal road network and porta cabin construction will require land clearing, levelling, excavation and
grading activities. Vehicle movement will also take place. This will result in an increased level of dust
and particulate matter emissions, as well as high traffic load, which in turn will directly and temporarily
impact the local community. If improperly managed, there is a risk of nuisance and health effects. Taking

205
the distribution of impact as within site, duration as short and intensity as low, the impact can be
considered as “Low”.

Mitigation Measures

e — Traffic Management Plan to ensure proper route of movement of project vehicles will be identified.

o Depute traffic escorts as and when required near project site and major settlements to guide
movement of project vehicles.

co Keep limited speed of project vehicles near settlements and within the project site.
o Provide necessary training to the drivers for speed restrictions and on dos and don'ts.

e Community Health and Safety Management Plan which includes community orientations,
installation of signages and fences among others.

* Develop a Stakeholder Engagement Plan to provide communicate construction activities and possible health
and safety risks in local language

Operation Phase

e Traffic Movement: In operation phase, very few (-maximum 1-2 nos/day) vehicles will be required
(such as for security purpose/ when fault is found/ also for rectification purpose/ general supervisory
of maintenance of the plant. Therefore, impact associated with movement of project vehicles is not
anticipated.

e Risk of Electrocution: Risk of Electrocution is anticipated in the operational phase of the project,
which could be mitigated through boundary wall and restricted entry in project site.

Taking all these points in consideration, with Area of Influence, duration short and intensity low, the
significance of impact can be taken as Low.

Mitigation Measures

e Traffic Management Plan
e Community Health and Safety Management Plan
e Ensuring effective work permit system for critical activities such as electrical work.

e Boundary wall and restricted entry in project site.

5.2.11 Cumulative Impact of the project
Operational Phase

While the cumulative ecological impact, assessing the impact of avi fauna on transmission lines has
been discussed separately under ecology section (section 5.2.4), also in Annexure P, other probable
cumulative impacts are discussed here.

Cumulative impacts are envisaged mainly in the Operation phase of the project.

It was observed during the site reconnaissance survey that due to presence of other solar projects
(operational & upcoming) in Surendranagar area:

e land rates in the area will increase due to multiple solar projects being developed in the area. Also,
there will be further loss of agricultural land.

206
there could be possibility of displacement of labour from the farm activities to road and construction
activities and it could also impact the women farm workers and their dependency on the current
proposed land.

construction phase of current and upcoming projects in the area may cause increased air emissions
and noise levels.

Multiple projects in the area can contribute to water stress.

Detailed discussion on cumulative impacts on ecology is provided in Section 5.2.7.

It is recommended that the project should follow the mitigation measures:

Mitigation measures:

Project developers need to schedule their activities such that no construction activity is carried out
in the breeding season of the Lesser Florican.

Social issues need to be adequately assessed in each project & studies such as Livelihood Impact
Assessment & Restoration Plan carried out.

All air & noise emissions of various projects need to be monitored in the construction & operation
phase & proper measures implemented.

AEW has planned robotic cleaning which will consume 400-600 Litres of water per year compared
to 72000 Lt /year. Thus, the project would not contribute to water stress in the area. Robotic
cleaning to be practiced by other developers also to ensure less impact on water

207
6 ENVIRONMENTAL & SOCIAL MANAGEMENT PLAN

The Environment and Social Management Plan (ESMP) specifies measures for addressing the limited
negative risks and impacts and for enhancing the beneficial impacts. In addition, organizational capacity
and training requirements, required to check and ensure effectiveness of the plan throughout the
lifecycle of the project, have also been discussed.

AEWIWOPL is committed to implement an ESMP policy to continuously manage and communicate the
potential social and environmental impacts and risks imposed on the project employees (direct and
indirect) and the local communities residing in the immediate vicinity of the project area. The outcomes
of the Environmental and Social Impact Assessment of the project have been used to formulate an
Environment and Social Management Plan, presented in Table 6-1. The Plan specifies measures for
addressing the limited negative risks and impacts and for enhancing the beneficial impacts. In addition,
organizational capacity and training requirements, required to check and ensure effectiveness of the
plan throughout the lifecycle of the project, have also been discussed.

208
‘Table 6-1:Environmental and Social Management Plan (ESMP)

Impact Intensity Impact Intensity

AspectiActvity Potential Impact without Mitigation Measures - Action Plans impact tensity | Responsibilt
mitigation
1 Air Quality Fugva Dust cue ta movement ‘+ Vehicle speed tobe restcted to 20-30 km/h. on unpaved road. EPC Contractor
of project vehicles. and site Rawrfine material should be covered wit tarpaulin sheet during transportation and in
clearance storage ar
+ Emission from Diasal Ensure water sprinking on unpaved area to minimize the dust emission.

Generators {All Projact vehicles wil comply wih national emission standards (vad PUC certificate

“Tum ofthe machineries when notin use.
‘Spray water on unpaved reads as needed
Provide regular maintenance of vehicles in accordance with manufacturer

specifications
‘Slabiize disturbed areas as scon as possible after construction with vegetation or
‘other materia
2 Landseape and Visual Visual and landscape impacts dus to Ensure the construction ste is leftin an order state at he end of each work day EPC Contractor
presence of elements typical of a Construction machinery, equipment, and vehices not in use should be remaved in a
Construction sta such ae equipment timely manner ta the extent posible
‘and machinery. Proper handing of wast stream.
3. Water ‘Resources and « Possiiiy of contaminated runoff Use of water trough tankers- fom authorized vendors, using water alloted for
Quality from the ste industrial purpose,

“+ Medium term = increase in Construction labour deputed onsite to be sensitised about water conservation and
sition load dvs to construction ‘encouraged fr optimal use of water;

activites Regular inspection for identifcaton of water leakages and preventing wastage of

‘water from water upply tanker is necessary for ecient utlaation of water
Peridic monitoring shall be carriad ut to ensue thatthe waste water isnot fsding
ts way into ground or surface water.

‘Conserve water at all projet locations and anciay faites and possible, cycle
‘and reuse water uizing every opportunity.

Paved impervious surace and secondary containment to be used for fuel storage
tanks. There shall be crams of 200 Lis which alle stored ona paved surface wth
{slope and a pt onthe comer fr colecton spi over of il

‘Adequate drainage fait will be provided

\Wastowator holding tanks / septic tank o be located at more than 500 m away from
bore wells any

Establish a system for collection, segregation, and disposal of solid waste inthe
‘worker camps,

‘Apply appropiate storage, transport and use practices te recognized standards for
{uals chemicals, explosives, hazardous substances.

(Chemicals, and hazardous substances to ba handled by authorized personnel
Diesel tobe stored in truck tankers on overhead tanks fo a maximum of 5000 tang
Con fat ground atleast 50 m tom a waterway

[All rfueing to be done on flat ground
(Chemical, and oiLbased materials in a suitable storage tank with concrete floor for
ulimate disposal at an authorized cisposal fait

Prohibit deiberate discharge of cl, sel, ptrel or other hazardous materials to the
‘surrounding sols and waterways.

Provide community septic systam to treat domestic wastewater athe worker camps
any

Noise Level

+ Disturbance te habitants

+ Vehicular noise from heavy
vehicles utiized to dalver
Construction materials and solar
plant pars.

+ Noise rom OG sets

‘Regular maintenance of machinery equipment & vehicles in accordance wit
‘manufacturers specications

Integral noise shiclaing to be used where practicable and fixed noise sources to be
‘acoustical treated, fr example with silencers, acoustic louvers and enciosures.
Use DG sot with acoustic enclosure. Keep stationary source of noise such as DG
52s (during construction phase) at farthest point rom the setlements.

-Restict major noise ganerating activites during nightime 10:00 pm te 6:00 am
Provide personal protective equipment (eg, Earmufs) to al workers wherever noise
‘is goneratac due ta machinery operation,

Procure ow noise gonerating compressors and diesel generating sts/DG sels should
be placed in acoustc enclosure,

Restrict use of horn near school and residential areas by pacing signage

‘Avoid constuction during LF mating season

EPC Contractor

‘Top Soi Loss

Provide appropiate storage of topsol in an isolated and covered area,
‘Allow only covered transportation of opsol within project
Construction debris shall be reused in paving onsite approach read to provent dust
{generation due to vehicular mavernent.
FRe-vogetation shall be done inthe area after the completion of construction in oder
te reduce there of sll erosion
Use topsoil to give it to nearby agrculural feld ater taking consent with the
landownersfarmers.
‘Store hazardous material Ike case and used olin isolated room and on impervious
surface to prevent seepage into project site sol
Fling and transfer of ito and from te container shal be on impervious surface,
‘Care shouldbe taken with regard to possible changes in soil qualty due to human
‘activites, such as disposal of waste material and domestic effluents on soi of the
‘surrounding area.
Broken solar panes should be stored in paved surface. The rejected modules will be
kept by the Owner and wil be requied tobe taken back bythe manufacturer fom he
‘Owner's ste within 20 days from the data of intimation. However, in casa the
manufacturer does not comply, the Owner shall have the eight to dispose of the
‘modules as por standard procedure,

‘+ Sol Contamination due to spi of
‘vi construction materi

‘+ Dumping of construction material
‘outside the Project construction
{eotprnt Erasion and compaction

Incase of any accidental spl, the soil wil be cut and stored securely for disposal wth
hazardous waste
‘Store hazardous materia (ike used ol) in isolated room with impervious surace.

Remove emply contaners/sacslboxes etc. on daiy basis and dispose of tough
‘authorized vendors

EPC Contractor

Solid &
Waste

Hazardous

Contamination of and

+ Improper sol waste slsposal
could lead to heath hazards

Distribute appropriate number of property contained iter bins and containers properly
‘marked as "Domestic & Hazardous Waste"

No impact

EPC Contractor

210
Impact Intensity
AspectiActvity Potential Impact without Mitigation Measures - Action Plans
mitigation

Impact intensity | esponsibil

with mitigation

© Company will implement measures for Solid waste deposal which includes the
following:

© ldentifcation of ll solid waste generation sources. All bio-dogradable including
‘etchen waste tobe putinto humus pit, which canbe covered with sol for composting

© Ensure hazardous waste containers are properly labeled and stored onsite proved
wih impervious surface, shed and secondary containment system and disposed
GPC authorized vendorsirecycers

© ie tobe ensured that hazardous waste isnot stored for more than 90 day

‘© Construction contractor wll nsure that unauthorized dumping of used ail and ther
hazardous wastes is undertaken atthe sta

‘©The constuction contactor should encura collection and timely ((b-monthy) disposal
of construction waste generated debris, concrete, moal cutings wastes as per the
CConstucon and Demoltion Waste Management Rules 2016; Whatever waste is
(generated shall be dumped in low ying areas fr lveling

‘© Transportation vehicles and equipment should undergo regular maintenance to avoid
any ol leakage:

(© Use of spil contol kts to clean minor spils and leaks and workers tained to
preventcontain spls and leaks during unloading and loading fr sel and used
oil

© Labourers wil be given training towards proactive use of designated areaslhns for
waste disposal and encouraged for use of tls. Open defecation and random
disposal of sewage willbe strictly resticted

©. Construction Labour deputed onsite to be sensitized about water conservation and
‘encouraged fr optimal use of water:

© Municipal domestic waste ganerated at site tobe segregated onsite and ensure proper
calecton and handover to local municipal body! local authority for further disposal

© Workers wil be strictly instructed against random disposal of any waste generated
‘rom the constuction activity

“+ Ensure contractual absgaton that nacesstates broken solar panels being accepted by
‘manvfacturer. Or shoul be sent back the authorize vendor for safe deposal

‘+ Use a2-bin systom so that fod waste and recyclables viz paper, past, glass, scrap

‘metal waste ete are segregated and stored in designated wast bins! containers. The
cycables should be periodically sold to local recyclers while food waste will be
isposed through waste handling agency.

‘+ Wastolspentused oi & bottom sludge from transformer willbe collected and stored in
paved and enciosed area and subsequently sold to SPCB authorised rocycers

7 Ecology Ecological impacts + Transmission ine route to avoid hatitalsighting locaton of LF Aare
+ Layout of panels to avoid habitat of LF contactor

+ Timing of TL constuction actives, including use of village road intercepting LF
breeding area, tobe avoided during breeding season

an
sn

AspectiActvity

Potential Impact

Impact Intensity
without
mitigation

Mitigation Measures —

‘Roguar monitoring of the patch where the Lesser Florian was sighted during
‘contruction

Instalaton work tobe avoided in lekking season
[Angle and direction of panels o avoid lke fect (14, south direction)

[Allprjec actives shall be undertaken with appropriate noise mitigation measures
te avoid disturbance to faunal population inthe region.

‘Actes gonerating high noise sal be rasticted today ime and wil be mitigated
to minimize the noise level outside the sta boundary.

‘Movernent of construction and transport vehicles shall be restricted to dedicated
paths to minimize any harm to small mammals within the ste.

‘Transportation of construction material shall be restricted to day time hours £2
minimize noise and disturbance ta foun in he area,

Gonoral awareness regarding wildlife shall be enhanced through ainings, posters,
‘tc. among the staf and labourers.

‘No food waste willbe deposeditered in and around project site so that that does
ot atiract wild animals.

‘Strict prtibtion shall bs implemented on trapping, hunting or injuring wife within
subcontractors and sal bring a penaly clause under contractual agreements

‘Camp and kichen waste shall be collacted in a manner that it doesnot attract wilé
‘rime.

“Temporary barriers shall be insted on excavated areas

“The feogrints of the constuction activities shall be kept to minimum ta reduce
lsturbanca to fara and fauna,

Laying of transmission lines towards Plant side substation not to be in Lesser
Frotcan breeding season

From AEW's PSS the TL willbe 220kv tothe existing GSS. Bid dverters are required
‘on all capac tines, and the project fs required to install them onthe fl lngth from
PSS t0GSS,

“The insulator wil be between the Tower and Live Conductor as par IE rule and CEIG
rule and there willbe 2 much gap (6.153 mt) between the Live conductor and Earth
thats TL Tower

Proper Porcelain Insulators used in 220KV Circuit with proper erepage to minimise
‘lectrcetion ik. TL towers shall have 220kY AL 69 conductor ang each tower shall
have porcelain insulator and connection at each tower point shall be through jumper
‘conduit.

[AEWIWOPL wil require al contractors to adhere tothe Indian National and Worlé
‘Bank Group environmental, heath and safely regulations, pocies and guidelines
Incluging compiance witha prohiton on the fling of tees for meeting fuel wood
requirements (as part of thir contract)

Latour contracts will contain contions to ensure that tlagal feling is nat done by
the contract abour.

of kerosene ail or LPG.

[AEWIWOPL hast ensure provisions for us the primary

Impact Intensity
with mitigation

Responsibility

22
Impact Intensity
without
mitigation

Impact Intensity

AspectiActvity with mitigation

Potential Impact

Mitigation Measures — Action Plans

fuel bythe labour

Use of fuel wood as secondary option. This willbe soured from the State Fort
Department and records of procurement and distribution for use wil be maintained
by the contractor

8 Emergency Firorisk
Preparedness (EP) Electrical hazards,

EPC Contractor to daft the Emergency Preparedness Response Pian to chart cut the EPC
sks & contrls. Developer to approve the same, ‘contractor!
\Wrkerntfation ane communication AEWIWOPL
Fre services

Macieal services

‘Avalabity of resources
Contac
Training

Loading and unloading operation of equipment should be done under the supervision
ofa trained professional

‘All work at height to be undertaken during daytime with sufcient sunlight

Proper PPEs should be pravided to workers handling welding, lacy and rolated

eetaie contac
ccupatennneatn ang amttnangandsonge Frmungshingoqupment sh be pod naga ante on sto ase ae

oe eure“ assocated ‘any possible fire outbreaks. NOIMPACT supervision of
2 a ‘An accident reporting, and monitoring record should be maintained. AEWIWOPL's

Display of phone numbers of he cityloca fre services, ot. at ste should be done. Personnel
“The labour engaged fr working at height should be trained for temporary fall protection

vices

“The pojact site should maintain Snake antivenom Injection n order ta mitigate the rik

associated wih enaka i

‘Agyicultural and wb converted into Tileholderstandowners who are giving land on lease shouldbe properly compensated |NO IMPACT | AEWIWOPL.
industrial ana ‘on a timely manner so thal they can manage ther velihood adequately. JEOMS
Provide taining and assistance to upgrade the agrcuturalpatirn and improve the
farm yl.
Loss of LandiLivetiiood Develop and implement a COP to ensue that affected communities can benefit rom
Sources the project. Potential gander responsive programs should be included as pat of the
(CDP. Prepare a Staksholder Engagement Plan to provide updates and secure
feedbacks fram the landowners
Establish a Community Grievance Redress Mechanism to address any concerns rom
the landowners.

Loe of Liveihnoog {Give preference for lvthood oppertuniies fo households who lst their vetnood due
to the project activity,

Develop a Livetiiood Restoration Plan for agricultural abores tha are geting impacted

to enhancer improve ther lvalincods tothe level pir to leasing ofthe farmlands,

Considering the possibly that some agricultural workers may have moved tempore yoy ypacy | AEWIWOPL
to other vilages in search for vethood opportunites, the plan wlincude provision for reOMS
avalng the support at a later date,

Propare 2 Staksholder Engagement Plan to identify all economically dsplaced

individuals, provide project information and secure feedbacks from the affected

persons, and community members inthe affected vilagos.

ana
AspectiActvity

Impact Intensity
‘without
mitigation

Potential Impact

Mitigation Measures - Action Plans

Establish a Community Grevance Redress Mechanism to adress any concern rom
the afectd persons and community members in the affected villages
Conduct validation activites to identify ll affected persons

Impact Intensity

with mii

Responsibilit

Developer!
Conduct stakeholder engagement activites to inform community members of the ‘Contractor
projec, construction schedule, access read constructon and other activites that may under the
lead to temporary impact an access ta common facilis. ‘supervision of

‘access to common TW®_corsracion of access road Provide altemative access to community members durng construction ofthe acces AEWIWOPLs

Ae could potentially provent locals from road NOIMPACT Personnel

using the road Implement the Gravance Redress Machaniam to assure that any complaints regarding Socal
project elated componenis are promply and adequately investigated and resolved. Management
Contractors and subcontractors shoul provide migrant workers adequate information team for
‘on expected socal behavior and hygiene practies to be followed at. ‘grevance

handing

‘AEWIWOPL would take responsibilty for construction ofthe road before the existing
road is diverted! closed for use by vilagers.
AEWIWOPL (through the implementing agencycontracters) should start the process of |
‘ialogue with the community ta deciseon the alignment ofthe rad and fic up the licely

Damage to the community ‘imal forthe constuction,

resource AEWIVVOPL ang ts contractors should ensure thatthe sharing of community resource

‘commen Property ™BACL_on the common road, is minimized by organizing necessary suppor infrastructurefaciies within premises, Project

commen water resources, pond, grazing However, in case where sharing would be essential AEWINOPL and! or ther NOIMPACT Bre

land, place of religious ‘contractors should have an agreement with the Gram Panchayats forthe sharing of the
importance resource.

In case of damage to community property AEWIWOPL including its contractors should

‘ensure thats repaired or replaced tothe satisfaction ofthe community atthe earest.

AEWIWOPL should maintain documentation of all incidents of damages to the

‘community property. All cost for repairreplacement should be bome by AEWIWOPL.

Local people wil be prefered for employment wherever possible, especialy as

tunskiled construction warkers and secu quards
The migratory labour would disturb Prepare a Labor Management plan including code of conduct of workers and plicios DeveloperiCont
the social and cultural fabric ofthe ‘on migrant workers. ractor under the
fected villages resulting to confics ‘Organize programs on education and awareness raising fr workers Nompact —Supenision of

Confit between local and migrant labour ‘Coordinata wth local authorities ta manage temparary rasidentsandta mono security AEWIWOPL,

CConfict between contractor and inthe area personnel
labour [AEWIWOPL shall conduct intemal audits on the performance of contractors and Project
‘subcontractors
Establish a Grievance Recess Machanism
Develop a Workers’ Accommodation Management Plan that includes guidelines on

Labour Accommodation! ‘seting up accommodation and ensuring that lving conditions are within standards,

Rented Quarters (arkotbasic infasichre facies in heath and safety of workers, security, community relations and COVID-19 ctrl Poel
Develop an emergency preparedness pan for on-sito emergencies
Establish a workers’ grievance redress mechanism

‘Community Health, Increased trafic movement may lead Develop a Trafic Management Plan aM!

‘safety, and Security to road accidents Develop @ Commurity Heath and Safety Management Plan EPC contactor

Ea
a

7.

Impact Intensity
AspectiActvity Potential Impact without Mitigation Measures —

Impact Intensity

with mitigation | Responsibility

mitigation

Road constuction may result to Develop a Stakeholder Engagement Plan to provide communicate constuction
socidents ‘activites and possible heath and safety risks in local language
Fisk of electrocution ‘Te local community and children wile sensitized othe dangers of constuction sites
porto and during the works.
‘Appropriate signage inthe local language willbe erecta,
[Excavation for foundations willbe closed as soon as practicable to prevent people or
_animats fling ito the excavation.
‘The tranapot of haary and abnormal loads wil be undertaken out of normal working
hours whenever possible,
‘Security personnel angaged do net use force except when used fr praventve and
defensive purposes in proportion to the nature and extent of threat

Gender mainstreaming Ensure that the Resatement Framework, Livelincod Enhancement Plan, Stakeholder ‘AEWIWOPL!
+ Gender-based division of labour Engagement Pn, Labor Management Pian inciuing local reenatment, Local Procurement EQMSIEPC
+ Unequal access to and conta Plan, Worker’ Accommodation Management Plan and Grievance Redress Mechanism ill Contractor

‘over land and productive include gender mainstreaming measures to ensure women paricipating and benefiting
— ‘tom the project. Specialy, these plans should include:
‘Access o and contol over land and productive resources
Participation and decision-making
‘Access to Project Compensation and Benefits
+ Gender Bases Violence “raining for women, especialy young women, was a high priory inthe focus group
setting
(Organizational capacity for gander mainstreaming
=~ Capacity fr gander mainstreaming in responsible nstutions
— Gender balance in project staffing and implementation
Collection and analysis of gender disaggregated data
Existing measures aimed at promoting gender equality

‘+ Limited participation in decsion-
aking

‘Air Quality Fugitive dust Enforce speed limits along dit rads near communities.
© Vehicle Emissions Regular maintenance f vehicles in accordance with manufacturer
+ Cimate Change Revegetation

‘Speccations Recucton of vehicle ding time to a minimum

Noise Increased vehicular noise & use of Provide regular maintenance of vehicles and equipment in accordance with (8M contractor
hom in the area wil stub ‘manufactures specication No impact
inhabitants in neighbouring villages Restrict use of hom near school and esidential areas by placing signage

+ Degradation of ground and ‘AEW plans robot cleaning technique for cleaning of solar PV panels. This wal oan
surface watr qualty signcantly reduce water consumption during operation hase ‘contractor!
‘AEWIWOPL,

Ensure optima usage of water viz, storage and reuse of wash water after module
‘washing

Water to be used fom authorised vendors, potable ~ packaged water for staff &
worker,

Use of spill contol its to clean minor spi and leaks and workers tained to
proventcontan sils and leaks during unloading and loacing for cisel, cil and used
oi

218
sn

Potential Impact

mitigation

Mitigation Measures - Action Plans

“The domestic wastewater would be managed through septictanks flowed by soak pt.
Ensure that septic tanks are emptied and collected by contractor at appropriate
intervals to avoid overflowing. The eawage generated onsita shall be treated and
‘sposed through septic tanks and soak pis as per specications given in IS 2470:
1995 (Part | andi)

Discharge of all sartary and process wastewater waterbodios must meet IFC EHS
Guidelines and Goverment finda standards.

Impact Intensity
with mitigation

Responsibility

Land pollution

Improper sold waste disposal
could lead to heath hazards

‘AEWIWOPL will follow the Gazette notification (no 158 MARCH 5, 2019) of
Hazardous and Other Wastes (Management and Transboundary Movement)
‘Amendment, Rules, 2019.

Use a 2-bin systom so that food waste and recyclables viz. paper, plastic,
lass, scrap metal waste etc. are segregated and stored in designated waste
bins! containers. The recyclables should be periodicaly sold to local recyclers
While food waste will be disposed through govt. approved waste handling
agency.

The sewage generated onsite will be treated and disposed through septic
tanks and soak pits

The rejected modules will be appropriately stored as per prudent practices at
‘a designated place at site. Module manufacturer will be provided 30 days time
to replace and take back the modules.

However, in case no action i taken by the Module manufacturer within 30 days
from the date of intimation by the Owner, appropriate arrangement with an
authorized vendor will be entered into by the Owner for safe disposal of the
modules.

The hazardous waste (such as transformer waste oll & bottom sludge)
generated wil be disposed through GPCBICPCB approved vendors in
accordance with Hazardous and Other Wastes (Management and
Transboundary Movement) Rules, 2016, as amended. The hazardous wastes
will be stored onsite at separate designated covered area provided with
Impervious flooring and oll spill control kit wil be used for cleaning small spills
and leaks. During operation phase, the quantily of municipal waste and
hazardous waste generated Is less and probabiliy of the hazardous waste
{generation is only during maintenance work and therefore occasional. The
waste generated would be routed through proper collaction and containment.
‘Aformal tie-up with GPCBICPCB approved vendors willbe executed,

AspectiActvity
Solid & Hazardous
Waste
Ecology

Biodiversity

“Monitor bcd mortality due to electrocution and colsion with powerlines, poles,
transformers, switchyards, fencing etc.

Person involved in monitoring shall walk or drive all along the powerline and
record if any bird electrocution or collision accurred or any ether animal
‘mortality has occurred

Evidence of feathers, bones, carcasses etc. lying under the transmission line
(oF towers shall be considered as mortality.

‘AEWIWOPL!
‘08M contactor

216
Intensity
AspectiActviy Potential Impact without gation Me: tion Plans
mitigation

Impact Intensity =ey

th mitigation

‘+ Mortality shall be recorded with place (pole number), date, time, photograph
(taken from various angles)

‘+ Vegetation clearing through brush cuting for maintenance activities shall be
‘done manually wherever possible.

+ Any cleared areas which do not have some vegetation cover to protect the

soll shall be re-vegetated with locally occurring species and monitored to

‘ensure recovery is taking place.

‘Vegetation that needs to be reduced in height shall be mowed or brush-cut
to.an acceptable height, and not to ground level except where necessary.

General awareness regarding wife shall b
posters, etc. among the staff and labourers.

snhanced through trainings,

Site tobe fenced to keep large ungulates and camivores out of the area. This
will reduce wildife damage to facities and wil aid in avian mortality surveys.

Solar panels shall have an anti-reflective coating to minimize the light
reflecting of of the panels so that there Is very lass impact due to glare from
the panels.

‘Any dead animalsicarcass shall be removed in time ftom the ste so tha it
does not attract movement of raptors

Training of local staff and security guards for spotting of bird carcass and
reporting the same. This wll help to ensure the strategic actions when the
‘species are spotted in the region,

Regular monitoring of the patch where the Lesser Florican was sighted,
‘during lekking season every year.

Surveyimonitoring during Lesser Florican breeding season (July to
September)

Provide and ensure wearing of personal protective equipments viz., glove
‘lecreaiion hholmets, dust musk, ear plug, safety bel, etc.
ccupetionat teats | pease et tod vith Ensure effective work permit system for critical activities such as electrical
cupationa ossitle inuries associ vacor
Ooeicarmentts | eoneat nee work and working at height. NOIMPACT EPC Contracts
Denes te to unhygienic sergency communication system and emergency preparedness
‘conction

+ Ensure proper sanitation facies.

a7
Intensity
Potential Impact without gation Meas ton Plans
mitigation

Impact Intensity
th mitigation

Loss of LandiLvelihoed |Community Empowerment ‘Continue implementation of the Livelihood Restoration Plan
Sources Implement Community Development Pian

Implement Local Procurement Plan
Implement Grievance Redress Mechanism

Community Health, | Incoased traffic movement may load Implement Traffic Management Plan
to road accidents Implement Community Health and Safety Management Pian
Fisk of electrocution ‘Continue Stakeholder Engagement Plan to provide possible health and safely
‘sks in local language
Appropriate signage in the local language will be erected.
Security personnel should not use force except for preventive and defensive
‘purposes in proportion tothe nature and extent of threat

1 Presence of other

projects inthe + Disturbance to LF in Project developers need to schedule their construction such that no

breeding season construction activity is carted out in the breading season of Lesser Flarcan,

Possibly of displacement of Social Issues need to be adequately assessed in each project & props
labour from the faxm compensation ensured.

activities, impact the women

farm workers and thelr
dependency on the current
proposed land Robotic cleaning to be practiced by the developers to ensure less use of

ground water.

All air & noise emissions of various projects need to be monitored in the
construction & operation phase & proper measures implemented,

+ increased alr emissions and
noise levels

stress on ground water

218
6.1 Provisions for ESMP implementation

The ESMP Implementation responsi

teir structure:

Head Office
Site management

lity matrix of AEW & Contractor is represented by two

Table 6-2: ESMP Implementation Responsibility Matrix of AEW

Project Design

AEW

Corporate Level

Designation

Project Incharge

Head Renewable
Energy

Interaction
Grievance

Allocation resources,
with ADB, Head-
Redress panel.

Project HR

Manager
Accounts

Ensure availability of requisite
personal, arrange EHS training and
awareness programme, medical
check up as may be required of site
staff as per law, participate in GRM,
ensure availability of PPE at site.

Project Technical Design
Incharge

Director -
Technical

Ensure adoption of EMP measures
related to design in project design
and procurement, inclusion of
Environmental and social measures
as per ESIA, LRP, RP in the contract
and ensure its implementation,
participate in GRM, reporting to
ADB.

Technical EHS&S advisory
and management team

EQMS Global Pvt
Ltd- Mr Sanjay
Kumar Jain
supported by
Social expert of
EMQs

Ensure compliance of EMP and
Social management plant at site,
help in periodic EHS reporting to
ADB, participate in GRM.

Site Level

Project Manager/Contract
Manager

Construction
Manager

Ensure compliance to Environment
and social management
requirement by every vendor at site
as per ESIA, RF, LRP and other
committed documents, resolve
Grievance and forward those which
can not be resolved at Site level to
Head office, manage engagement
of E&S experts. Ensure effective
implementation for EHS
requirements by contractors,
participate in GRM.

Admin Manager- Site

AEW Site Admin
Manager

Reporting to construction manager,
ensure compliance to ESIA, RF,
LRP- including coordinating with
affected persons for conduct of
trainings, awareness _ sessions,
assist in post training support in LRP
measures, in coordination with the
E&S Expert..

219
3. EHS Expert Third Party . Reporting to the

Outsource Construction Manager, conduct
Agency — EQMS regular surveillance and ensure
Global Pvt Ltd implementation of E&S

requirements (including health and
safety) at site as per ESIA, LRP,
RF. Undertake assessment as per
RF, LRP for transmission line,
prepare periodic = compliance
report, participate in missions,
receive, analyze grievance and
help resolve. They will also ensure
the following.
© conduct community
consultations and other
engagement activities
o decide on eligible affected
persons
© conduct trainings or engage
third party groups to conduct
trainings
o identify and hire affected
persons
o conduct monitoring activities
prepare reports
Grievance Redress panel is represented by all officers (of AEW) mentioned at corporate & site level.

Table 6-3: ESMP Implementation Responsibility Matrix of EPC contractor

Project Design Belectric

Designation

Corporate Level

1. Project Incharge Director - | Responsible for monitoring of the
Operations Project, Head of grievance and
Compensation, Responsible for
Project Operations, Project delivery,
allocation of resources, Engineering
& Procurement.

2 Project Technical Design Head - Project Responsible for Overall Design &
Incharge Design & Engineering for the Project, Review
Engineering & approve design submissions

including vendor documents review
for further ordering as per project
specification and applicable

standards
4. Head — HSE « The HSE Head is responsible for
designing and_ structuring a
health, safety, and

environmental program and
implementing it at all the project
and O&M sites.

Ensures that there is adequate
safety officers / Managers
available at the site as per the
project Client requirements and
provide the required training to

220
the HSE officers / Managers to
handle the projects sites by
ensuring all the safety
compliances as per the HSE
policy & guidelines and
proactively identify the risk to
avoid any incidents / accidents.
To review the HSE policies to
ensure that they are updated
and meet the current trends, and
to assess the hazard and risk
assessment and develop new
regulations by taking — into
account the recommendations
made.

Conducting incident
investigations, determining root
causes, and auditing.

Ensure that the site team report
site monthly HSE Report /HSE
KPI Static/Incident/Near miss.

Site Level

Project Manager

Project Manager

Project Manager: Responsible for
Site Management and_ Site
Incharge. Looking after overall site
activity including electrical, civil,
mechanical & all the construction
related activity. Responsible for site
compliance & HSE activities, Sub-
Contractor Management, HR &
Admin management. Client
Coordination and supervision of all
project activities. Local manpower
and machinery management.

Ensure compliance to Environment
and social management
requirement by every vendor at site
as per ESIA, RF, LRP, and other
committed documents, resolve
Grievances and forward unresolved
grievances at Site level to Head
office and manage the engagement
of the E&S expert. Ensure effective
implementation for EHS
requirements by contractors,
participate in GRM.

Admin & HR Manager

Admin & HR

Site (Site Admin Manager):
Reporting to the Project Manager
& HR Head, ensure compliance to
statutory requirements. Ensure
Sub-Contractor labour compliance
and employees attendance
management. Site store and house
keeping administration and vehicle
management.

221
Site HSE Manager

The SHSEM is responsible to the
SM for monitoring that all site
employees conform fully to the
relevant HSE requirements. This
position has the authority to advise
and instruct employees, both
BELECTRIC and contractors at all
levels on matters relating to HSE.
In addition, in case of immediate
threat to life, property or
environment, this position has the
authority to instruct work to cease
immediately until the
conditions/behaviours have been
satisfactorily rectified. However,
this position does not take over the
responsibility of each individual
employer to manage their own
risks and to consult their HSE
professionals to ensure
compliance with their legal duty.

The main responsibilities are as
follows:

. To develop, assist
operational managers and
supervisors to implement this site
HSE plan and ensure continual
compliance by all parties engaged
on BELECTRIC scope with the
requirements of this plan.

. To aim for “Zero” severe
accident/incident and to pursue
the concept that all accidents are
preventable.

. To minimise BELECTRIC’s
potential liability by ensuring that
BELECTRIC protects itself against
assertions of breaches of HSE
regulation in relation to statutory
compliance and = provide an
effective HSE advice to
BELECTRIC site personnel to
ensure compliance with the
applicable local regulation.

. To ensure that the HSE
coordination of works between the
different contractors —_ includes
safety matters

. To conduct regular reviews
of the site HSE plan, environmental
management plan, emergency
response plan and any other HSE-
related site-specific plan, ensuring
that they remain effective and
relevant to the progress of the site
execution maintaining a focus on
effective risk management

222
strategies and a process of
continual improvement.

° To develop the site HSE
induction program for all levels
within the site team and ensure all
personnel are familiar with their
obligations and _ responsibilities
both in terms of applicable law and
this site HSE plan

. To develop and/or manage
and implement appropriate
educational programs in workplace
health and safety and
environmental awareness

. Implement an HSE audit
and inspection program, making
recommendations for improvement
where applicable

. To work closely with, and
routinely report to, the SM on the
overall state of HSE on site and the
outcome of all HSE audits and
inspections and any continuing
non-conformance, hazards or
unsafe acts or conditions identified;
. To liaise with, and to
provide advice and assistance to
BELECTRIC and __ contractors’
management and employees on
any matter of health, safety and

environment legislative
compliance, effective risk
management, and the

implementation and compliance to
the site HSE management system

. To ensure all HSE records
are properly maintained

. To investigate, or assist in
the investigation, of all HSE events
. To coordinate the site HSE
incentive and disciplinary schemes
. To assist statutory

authorities in the performance of
their duties while on site

6.1.1 Organization, Roles & Responsibilities

The overall management and co-ordination of the environment, health, safety, and social requirements
of the project is being managed by Project In charge of AEW. The project will have adequate staff of
specialists and support staff throughout the project life cycle and would be responsible for
implementation of mitigation measures, internal and external monitoring and reporting under the ESMP.
The project will develop organization chart to fulfil environment, health, safety and social requirements
under the ESMP. Depicted below is the organization chart of the project proponent including the EPC

223
Figure 6-1: Organisation Chart

Project In-

Director
(Technical)

@® | AEW Teamat Head office

ZS AEW Team at Site

SD I EPC contractor

6.2 Inspection, Monitoring and Auditing

Inspection and monitoring of the project activities along with the suggested mitigation measures will
minimize adverse impacts and increase effectiveness of environmental and social performance.
Through the process of inspection, monitoring and auditing, AEWIWOPL will ensure that all the
contractors comply with the requirements of stipulated conditions under various permits as well
suggested mitigations (ESMP) for project cycle related activities.

Monitoring of the project is proposed as per the responsibility matrix above.

6.2.1 Environmental & Social Monitoring Plans

The Environmental Monitoring Plan is formulated to ensure and demonstrate compliance with the
regulatory and Institutional Agency’s EHS requirements. Monitoring of environmental parameters and
social plans and comparing environmental parameters with benchmarks set by regulatory and
institutional authorities will help AEWIWOPL’s assess the environmental performance; social
safeguards will be monitored in line with the approved plans, gaps or non conformance will be identified
ensuring immediate actions. The following environmental parameters (Table 6.4) will be monitored as
when required during project construction & operational phase for compliance.

224
Table 6-4: Environment & Social Monitoring Plan

Environmental Monitoring Period

Parameter Leese

Quality Indicator
(EQl)
A. Environment Parameters
Construction Phase

Frequency

One sample over 24
hours — continuous
duration, twice a
week on a quarterly
basis except during
monsoon.
Monitoring to be
done annually in
Operation Phase.
Quarterly —_ basis
Measurement of Noise cia Area vil during construction,
Pressure Level in dB(A) udy Area vilages annually during
operation.
Quarterly basis
during construction,
annually during
operation.

Study Area_ villages

Measurement of PMzs, (within ~ 5-10 km

SOx, NOx, CO radius from project
site)

Al Ambient Air Quality

A2 Ambient Noise quality

IS: 2296 Class C

A4 Surface Water quality Specifications

Near to the project site

Soil parameters viz. pH,
SAR, Water holding
capacity, Conductivity,
Organic Carbon, NPK

Once a Year
Project site (construction — &
operation phase).

Contractors (EPC &
O&M) will report to
the Company on a

AS Soil Quality

quarterly basis
ESMP Implementation concerning
(Construction & Operation implementation _ of
Phase) the ESMP

requirements during
construction and
biannually — during
operations.

B. Ecology (Construction & Operation phase)

Biodiversity Monitoring Survey/monitoring during Lesser Florican breeding season (July to

B81 (during construction @ September)
= Weekly Carcass count monitoring along the TL first 2 years of
operation phase) 4
Operation.

C. Social Safeguards
Pre-Construction Phase (to be implemented/monitored by AEW/EQMS)

This is already prepared and will be implemented as per the timelines of

C1 Resettlement Framework Resettlement Framework.

c2 | Land Acquistion Auait This is already prepared and will be implemented as per the timelines of

Land Acquisition Audit
¢3_ Livelihood Restoration This is already prepared and will be implemented as per the timelines of
Plan the Livelihood Restoration Plan

4 Community Development

Plan To be Prepared Prior to first disbursement & implemented

225
Monitoring P d
Indicator cation
Parameter Frequency

Labour Management

(including Workers

Accommodation Mgmt Prepared prior to first disbursement. To be monitored by AEW/EPC

Plan, Labour Contractor.throughout construction phase.

Management, Grievance

redressal -internal)

Maintain Stakeholder

Engagement Plan (SEP)

C6 & Grievance Redressal
Mechanism (GRM)-
external

Construction Phase

cs

Prepared prior to first disbursement & implemented throughout project
cycle by AEW.

Operation Phase

Stakeholder Engagement

CA a eee oernns | EHS & S advisory (Third party role) to ensure implementation & monitoring

as per the plan

Redressal
Ce no0d enhancement EHS &$ advisory (Third party role) to ensure implementation & monitoring
Rest as per the plan

ce Community Development | EHS & S advisory (Third party role) to ensure implementation & monitoring
Plan as per the plan
Community Health and

C8 Safely Management Plan EHS & Sadvisory (Third party role) to ensure implementation & monitoring

as per the plan

6.2.2 ESMP Review and Amendment

AEWIWOPL will annually review the ESMP and identified management action plans to address any
changes in the organization, process or regulatory requirements. Upon any amendment, the amended
ESMP will be communicated to all the staff by the Project Head. External auditing will be carried out
half yearly during the construction phase. These reports will be forwarded to financial institution (if
required) for necessary review. During operation phase, the external auditing will be done on an annual
basis.

6.2.3 Reporting, Review and Communication

AEWIWOPL will ensure external reporting of environmental and social performance through Project In
charge. External reporting includes reporting of status of compliance of conditions stipulated under
various permits as well as reporting of environmental statement under the provisions of Environment
(Protection) Act, 1986 and amendments. Project will ensure mechanism for timely reporting of
responses against any complaints or notices issued by regulatory agencies or other stakeholders.

To ensure effective implementation of the ESMP, the inspections and audit findings will be
communicated by EHS Technical Advisory team- EQMS Global to ADB & to to all concerned
departments of AEW for effective implementation of suggested mitigation measures. Open
communication on EHS issues will be ensured on regular basis during the work specific team briefing,
onsite work group meetings, work specific instructions and meeting with stakeholders etc.

Reporting will be done on a semi-annual basis.

226
6.2.4 Documentation & Record Keeping

Documentation and record keeping system need to be established to ensure updating and recording of
requirements specified in ESMP. Responsibilities must be assigned to relevant personnel for ensuring
that the ESMP documentation system is maintained and that document control is ensured. The
following records should be maintained at site:

e Documented Environment Management System.

e Legal Register.

e Operation control procedures.

e Work instructions.

e Incident reports.

e Emergency preparedness and response procedures.
e Training records.

e Monitoring reports.

e Auditing reports; and

e Complaints register, and issues attended/ closed.

6.2.5 Training and Capacity Building

Regular job specific training and EHS induction training needs will be imparted to project personnel and
contractors and sub-contractors engaged for the project activities. Specific training will also be imparted
to undertake the required ESMP management actions and monitoring activities.

A training needs assessment should be prepared in construction & operation phase based on the skill
set required & gaps in the site, training plan to be developed accordingly & implemented. Weekly
training is recommended. Training to cover safety issues, workplace hazards & safety practices
(electrical, mechanical), environmental & ecological issues & generate awareness among site staff.
Effectiveness of training to be monitored by EHS/Project head & reported monthly to the Senior
Management.

Training to be be conducted by third party group.

6.3. Management Plans under ESMP

In addition to the suggested mitigation measures, the project will develop and implement following
management plans under the ESMP.

e Resettlement Framework

e Livelihood Restoration Plan

e Stakeholder Engagement Plan

e Grievance Redress Mechanism

e Labour Management Plan

e Workers Accommodation Management Plan

e Road Safety and Traffic Management Plan

227
e Occupational Health and Safety Management Plan

e Community Health and Safety Management Plan

e Emergency Preparedness and Response Plan

e Waste Management Plan

e Biodiversity management plan

e Community Development Plan
All environmental and social management plans relevant to construction phase are required before
construction activities commence (Including land clearance and other preparatory works)

The Plans outlined below will be updated and enhanced by AEWIWOPL or the EPC contractor, as
relevant.

6.3.1 Grievance Redressal Mechanism

AEWIWOPL should incorporate a GRM Policy mentioning the procedures for lodging of grievances,
processing of grievances, resolving grievances and closing of grievances Grievance redressal
framework for onsite implementation should also be formulated for the purpose.

However, it must be ensured that:

e The grievance mechanism should be scaled to the risks and adverse impacts of the project.

e It should address affected people's concerns and complaints promptly, using an understandable
and transparent process that is gender responsive, culturally appropriate, and readily accessible to
all segments of the affected people at no costs and without retribution.

e The mechanism should not impede access to the country’s judicial or administrative remedies.
e The affected people will be appropriately informed about the mechanism.

AEWIWOPL will follow their grievance mechanism to ensure that grievances from affected communities
are addressed and necessary mechanisms exist for catering to external communications from others.
If the client anticipates ongoing risks to or adverse impacts on affected communities, the client will
establish a grievance mechanism to receive and facilitate resolution of the affected communities’
concerns and grievances about their environmental and social performance. The grievance mechanism
should be scaled to the risks and adverse impacts of the project. It should address concerns promptly,
using an understandable and transparent process that is culturally appropriate and readily accessible
to all segments of the affected communities, and at no cost and without retribution. The mechanism
should not impede access to judicial or administrative remedies. The client will inform the affected
communities about the mechanism during its community engagement process.

6.3.2 Corporate Social Responsibility
Construction Phase

To empower the local community through different development and support programmes, AEWIWOPL
is recommended to take some initiatives for Community Development Plan under their CSR Policy in
the project affected village.

AEWIWOPL have their own CSR Policy in alignment with its CSR vision, principles and values, for
delineating its responsibility as a socially and environmentally responsible corporate citizen. The Policy
lays down the areas of intervention, principles and mechanisms for undertaking various programs in
accordance with Section 135 of the Companies Act 2013. As per their CSR Policy,

The CSR activities may include:

228
e Creating provisions for employment opportunities to the people who are skilled and semi- skilled in
project area village.

e Supporting the Anganwadi Centres by facilitating them with provisions of exclusive drinking water
and toilet facilities for them in project area village.

e Facilitating the anganwadi centres/ local schools by providing them with amenities like chairs,
benches etc.

e Facilitating development and creation of health infrastructure in the project area village, where it is
found to be inadequate.

e Promotion of education, including special education and employment enhancing vocation skills
especially among children, women, elderly and the differently abled and livelihood enhancement
projects.

e Promoting gender equality, empowering women, setting up homes and hostels for women and
orphans, setting up old age homes, day care centres and such other facilities for senior citizens
and measures for reducing inequalities faced by socially and economically backward groups etc.

Since AEWIWOPL has specific implementation mechanism under their CSR Policy, they should create
provisions for the above-mentioned matters and any other pertinent issues. CSR can be funded as per
the prevalent laws.

229
7 CONCLUSION AND RECOMMENDATION

The Project is a white category project proposing to generate 80 MW power through solar energy.
The Project and its key components such as access road, project office building, and transmission
lines are likely to have potential environmental impacts on baseline parameters such as land use,
ecology, water, ambient air quality, noise quality in the immediate vicinity of project during the
construction phase. The project is also likely to have potential impact on biodiversity (avifauna)
during operation phase due to operation of high voltage transmission line. Most of these impacts
due to proposed power project are short term, generally limited to construction phase and operation
phase & have negligible, moderate to high environmental, social and ecological impacts.

During bird survey, three male Lesser Florican (Sypheotides indicus) (IUCN EN v. 2021-1) were
sighted in Jakhan village on three different days, in the grassland about 50-100 m opposite to the
project land for the solar power project. Due to their presence in the AOI, adequate measures such
as underground TL & bird diverters, also continuous monitoring during display/breeding season has
been recommended in the EMP.

The social impacts from the project are assessed to be generally beneficial in terms of local
employment and overall local area development

It is important for AEWIWOPL to implement the suggested mitigation measure to minimize the
impacts over the environment, social and ecological resources in order to mitigate overall impact
significance.

The Environmental and Social Management Plan (ESMP) and specific management plans will help
AEWIWOPL in complying with national/ state regulatory framework as well as to meet ADB
Safeguard policy framework requirements.

230
